
  Thailand 2017
  
  

  

  


Preamble


May there be virtue. Today is the tenth day of the waxing moon in the fifth month of the year of the Rooster under the lunar calendar, being Thursday, the sixth day of April under the solar calendar, in the 2560th year of the Buddhist Era.


His Majesty King Maha Vajiralongkorn Bodindradebayavarangkun is graciously pleased to proclaim that the Prime Minister has respectfully informed that since Phrabat Somdet Phra Paramintharamaha Prajadhipok Phra Pokklao Chaoyuhua graciously granted the Constitution of the Kingdom of Siam, B.E. 2475 (1932), Thailand has continuously and always maintained the intention to adhere to a democratic regime of government with the King as Head of State. Even though Constitutions have been annulled, amended and promulgated on several occasions to suitably reorganise governance, there was still no stability or order due to various problems and conflicts. At times, those events degenerated into Constitutional crises which cannot be resolved. This was partially caused by there being persons ignoring or disobeying governance rules of the country, being corrupt and fraudulent, abusing power, and lacking a sense of responsibility towards the nation and the people, resulting in the ineffective enforcement of law. It is, therefore, necessary to prevent and rectify these matters by reforming education and law enforcement, and strengthening the system of merits and ethics. Other causes are governance rules which are inappropriate to the situation of the country and the times, the prioritisation of forms and procedures over basic principles of democracy, or the failure to effectively apply, during the crises, existing rules to individuals’ behaviours and situations, the forms and procedures of which differ from those of the past.


The Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) Amendment (No. 1), B.E. 2558 (2015) accordingly provides that there shall be a Constitution Drafting Committee to draft a Constitution to be used as the principle of governance and as a guide for preparing organic laws and other laws by prescribing new mechanisms to reform and strengthen the governance of the country. This is to be carried out by: appropriately restructuring the duties and powers of organs under the Constitution and the relationship between the legislative and executive branches; enabling Court institutions and other Independent Organs that have duties to scrutinise the exercise of State powers to perform their duties efficiently, honestly and equitably, and to participate in preventing or solving national crises, as necessary and appropriate; guaranteeing, safeguarding and protecting Thai people’s rights and liberties more clearly and inclusively by holding that the Thai people’s rights and liberties are the principle, while the restriction and limitation thereon are exceptions, provided that the exercise of such rights and liberties must be subject to the rules for protecting the public; prescribing the duties of the State towards people, as well as requiring the people to have duties towards the State; establishing strict and absolute mechanisms to prevent, examine and eliminate dishonest act and wrongful conduct to prevent executives who lack moral virtue, ethics and good governance from ruling the country or using power arbitrarily; prescribing measures to prevent and manage crises in the country more efficiently; and, prescribing other mechanisms in accordance with the direction specified by the Constitution of Thailand (Interim), B.E. 2557 (2014). These are to be used as a framework for developing the country, in line with the directive principles of State policies and the National Strategy, from which each Administration shall prescribe the appropriate policies and implementation. Additionally, this establishes mechanisms to work together to reform the country in various aspects that are important and necessary, as well as to reduce the causes of conflict, so that the country can be at peace on the basis of unity and solidarity. The successful implementation of these matters demands cooperation among the people from all parts and all agencies of the State, in accordance with the direction of the Civil State, pursuant to the rules under the principles of a democratic regime of government and constitutional conventions that are suited to the situation and the nature of Thai society, the principles of good faith, human rights and good governance. This will in turn drive the country to progressively develop to become stable, prosperous and sustainable, politically, economically and socially, under the democratic regime of government with the King as Head of State.


Pursuant to the foregoing undertakings, the Constitution Drafting Committee has periodically imparted knowledge and understanding to the people of the principles and rationale of provisions of the Draft Constitution, has provided the people opportunities to widely access to the Draft Constitution and its meaning through different media, and has involved the people in the development of the essence of the Draft Constitution through receiving recommendations on possible revisions. Once the preparation of the Draft Constitution was complete, copies of the Draft Constitution and a brief primer were disseminated in a way which allowed the people to easily and generally understand the main provisions of the Draft Constitution, and a referendum was arranged to approve the entire Draft Constitution. In this regard, the National Legislative Assembly also passed a resolution introducing one additional issue to be put to vote in referendum on the same occasion. The outcome of the referendum was such that people having the right to vote, by a majority of votes of the people voting in the referendum, approved such Draft Constitution and additional issue. The Constitution Drafting Committee accordingly revised the relevant parts of the Draft Constitution to be in accordance with the outcome pertaining to the additional issue of the referendum, and referred the revision to the Constitutional Court for consideration as to whether it is in conformity with the outcome of the referendum. The Constitutional Court thereafter rendered a decision for the Constitution Drafting Committee to partially revise the texts. The Constitution Drafting Committee has made a revision according to the decision of the Constitutional Court. Accordingly, the Prime Minister respectfully presented the Draft Constitution to the King. Thereafter, the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 4), B.E. 2560 (2017) provides that the Prime Minister may respectfully ask for the return of that Draft Constitution from the King to make an amendment thereto on certain issues. After the amendment is complete, the Prime Minister thereby respectfully presented the Draft Constitution to the King for signature and subsequent promulgation as the Constitution of the Kingdom of Thailand, and the King deemed it expedient to grant His Royal assent.


Be it, therefore, commanded by the King that the Constitution of the Kingdom of Thailand be promulgated to replace, as from the date of its promulgation, the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) promulgated on the 22nd July B.E. 2557.


May all Thai people unite in observing, protecting and upholding the Constitution of the Kingdom of Thailand in order to maintain the democratic regime of government and the sovereign power derived from the Thai people, and to bring about happiness, prosperity and dignity to His Majesty’s subjects throughout the Kingdom according to the will of His Majesty in every respect.



CHAPTER I. GENERAL PROVISIONS



Section 1


Thailand is one and indivisible Kingdom.



Section 2


Thailand adopts a democratic regime of government with the King as Head of State.



Section 3


Sovereign power belongs to the Thai people. The King as Head of State shall exercise such power through the National Assembly, the Council of Ministers and the Courts in accordance with the provisions of this Constitution.


The National Assembly, the Council of Ministers, Courts, Independent Organs and State agencies shall perform duties in accordance with the Constitution, laws and the rule of law for the common good of the nation and the happiness of the public at large.



Section 4


Human dignity, rights, liberties and equality of the people shall be protected.


The Thai people shall enjoy equal protection under this Constitution.



Section 5


The Constitution is the supreme law of the State. The provisions of any law, rule or regulation or any acts, which are contrary to or inconsistent with the Constitution, shall be unenforceable.


Whenever no provision under this Constitution is applicable to any case, an act shall be performed or a decision shall be made in accordance with the constitutional conventions of Thailand under the democratic regime of government with the King as Head of State.



CHAPTER II. THE KING



Section 6


The King shall be enthroned in a position of revered worship and shall not be violated.


No person shall expose the King to any sort of accusation or action.



Section 7


The King is a Buddhist and Upholder of religions.



Section 8


The King holds the position of Head of the Thai Armed Forces.



Section 9


The King has the Royal Prerogative to create and remove titles, and confer and revoke decorations.



Section 10


The King selects and appoints qualified persons to be the President of the Privy Council and not more than eighteen Privy Councillors to constitute the Privy Council.


The Privy Council has the duty to render advice to the King on all matters pertaining to His functions as He may consult, and has other duties as provided by the Constitution.



Section 11


The selection and appointment or the removal of a Privy Councillor shall be at the King's pleasure.


The President of the National Assembly shall countersign the Royal Command appointing or removing the President of the Privy Council.


The President of the Privy Council shall countersign the Royal Command appointing or removing other Privy Councillors.



Section 12


A Privy Councillor shall not be a Member of the House of Representatives, a Senator, a person holding any other political position, a judge of the Constitutional Court, a person holding a position in an Independent Organ, an official of a State enterprise, another State official or a member or official of a political party or a government official other than an official of the Royal Household holding a position of Privy Councillor, and shall not manifest loyalty to any political party.



Section 13


Before taking office, a Privy Councillor shall make a solemn declaration before the King in the following words:


“I, (name of the declarer), do solemnly declare that I will be loyal to His Majesty the King and will faithfully perform my duties in the interests of the country and of the people. I will also uphold and observe the Constitution of the Kingdom of Thailand in every respect.”



Section 14


A Privy Councillor vacates office upon death, resignation or removal by Royal Command.



Section 15


The appointment and removal of officials of the Royal Household shall be at the King’s pleasure.


The organisation and personnel administration of the Royal Household shall be at the King’s pleasure, as provided by Royal Decree.



Section 16


Whenever the King is absent from the Kingdom or unable to perform His functions for any reason whatsoever, the King may or may not appoint one person or several persons forming a council as Regent. In the case where a Regent is appointed, the President of the National Assembly shall countersign the Royal Command therefor.



Section 17


In the case where the King does not appoint a Regent under section 16 or is unable to appoint a Regent owing to His not being sui juris or any other reason whatsoever, but the Privy Council is of the opinion that it is necessary to appoint a Regent and is unable to inform the King to make an appointment in due course, the Privy Council shall propose the name of one person or several persons forming a council sequentially from those determined in advance by the King to be Regent and notify the President of the National Assembly to make an announcement, in the name of the King, to appoint such person as Regent.



Section 18


While there is no Regent under section 16 or section 17, the President of the Privy Council shall be Regent pro tempore.


In the case where the Regent appointed under section 16 or section 17 is unable to perform his or her duties, the President of the Privy Council shall act as Regent pro tempore.


While being Regent under paragraph one or acting as Regent under paragraph two, the President of the Privy Council shall not perform his or her duties as President of the Privy Council. In such case, the Privy Council shall elect one Privy Councillor to act as President of the Privy Council pro tempore.



Section 19


Before taking office, the Regent appointed under section 16 or section 17 shall make a solemn declaration before the National Assembly in the following words:


“I, (name of the declarer), do solemnly declare that I will be loyal to His Majesty the King (name of the King) and will faithfully perform my duties in the interests of the State and the people. I will also uphold and observe the Constitution of the Kingdom of Thailand in every respect.”


A Regent who has previously been appointed and made the solemn declaration need not make the solemn declaration again.



Section 20


Subject to section 21, the succession to the Throne shall be in accordance with the Palace Law on Succession, B.E. 2467 (1924).


The Amendment to the Palace Law on Succession, B.E. 2467 (1924) shall specifically be the Royal Prerogative of the King. At the initiative of the King, the Privy Council shall prepare the draft Palace Law Amendment to the existing Palace Law and shall present it to the King for His consideration. When the King has already approved the draft Palace Law Amendment and bestowed His signature thereon, the President of the Privy Council shall notify the President of the National Assembly who shall inform the National Assembly. The President of the National Assembly shall countersign the Royal Command. The Palace Law Amendment shall have force of law upon its publication in the Government Gazette.



Section 21


In the case where the Throne becomes vacant and the King has already appointed an Heir to the Throne under the Palace Law on Succession, B.E. 2467(1924), the Council of Ministers shall notify the President of the National Assembly. The President of the National Assembly shall convoke the National Assembly for acknowledgement thereof, and shall invite such Heir to ascend the Throne and proclaim such Heir as King.


In the case where the Throne becomes vacant and the King has not appointed an Heir under paragraph one, the Privy Council shall submit the name of the Successor to the Throne under section 20 to the Council of Ministers for further submission to the National Assembly for approval. In this regard, the name of a Princess may be submitted. Upon the approval of the National Assembly, the President of the National Assembly shall invite such Successor to ascend the Throne and proclaim such Successor as King.



Section 22


Pending the proclamation of the name of the Heir or the Successor to the Throne under section 21, the President of the Privy Council shall be Regent pro tempore. However, if the Throne becomes vacant while the Regent has been appointed under section 16 or section 17 or while the President of the Privy Council is the Regent under section 18 paragraph one, such Regent, as the case may be, shall continue to be the Regent until the proclamation of the name of the Heir or the Successor to ascend the Throne as King.


In the case where the Regent who has been appointed and continues to be the Regent under paragraph one is unable to perform his or her duties, the President of the Privy Council shall act as Regent pro tempore.


In the case where the President of the Privy Council is the Regent under paragraph one or acts as the Regent pro tempore under paragraph two, the provisions of section 18 paragraph three shall apply.



Section 23


In the case where the Privy Council has to perform its duties under section 17 or section 21 paragraph two, or the President of the Privy Council has to be or act as Regent under section 18 paragraph one or paragraph two or section 22 paragraph two, and there is, during that period, no President of the Privy Council or the President of the Privy Council is unable to perform duties, the remaining Privy Councillors shall elect one among themselves to act as the President of the Privy Council or to be or to act as Regent under section 18 paragraph one or paragraph two or section 22 paragraph two, as the case may be.



Section 24


The making of a solemn declaration before the King under the Constitution or law may, by the King’s assent, be made before the Heir to the Throne who is sui juris or before a representative of the King.


While a solemn declaration has not yet been made under paragraph one, the King may allow the person who has to make such solemn declaration to perform duties for the time being.



CHAPTER III. RIGHTS AND LIBERTIES OF THE THAI PEOPLE



Section 25


As regards the rights and liberties of the Thai people, in addition to the rights and liberties as guaranteed specifically by the provisions of the Constitution, a person shall enjoy the rights and liberties to perform any act which is not prohibited or restricted by the Constitution or other laws, and shall be protected by the Constitution, insofar as the exercise of such rights or liberties does not affect or endanger the security of the State or public order or good morals, and does not violate the rights or liberties of other persons.


Any right or liberty stipulated by the Constitution to be as provided by law, or to be in accordance with the rules and procedures prescribed by law, can be exercised by a person or community, despite the absence of such law, in accordance with the intent of the Constitution.


Any person whose rights or liberties protected under the Constitution are violated, can invoke the provisions of the Constitution to exercise his or her right to bring a lawsuit or to defend himself or herself in the Court.


Any person injured from the violation of his or her rights or liberties or from the commission of a criminal offence by another person, shall have the right to remedy or assistance from the State, as prescribed by law.



Section 26


The enactment of a law resulting in the restriction of rights or liberties of a person shall be in accordance with the conditions provided by the Constitution. In the case where the Constitution does not provide the conditions thereon, such law shall not be contrary to the rule of law, shall not unreasonably impose burden on or restrict the rights or liberties of a person and shall not affect the human dignity of a person, and the justification and necessity for the restriction of the rights or liberties shall also be specified.


The law under paragraph one shall be of general application, and shall not be intended to apply to any particular case or person.



Section 27


All persons are equal before the law, and shall have rights and liberties and be protected equally under the law.


Men and women shall enjoy equal rights.


Unjust discrimination against a person on the grounds of differences in origin, race, language, sex, age, disability, physical or health condition, personal status, economic and social standing, religious belief, education, or political view which is not contrary to the provisions of the Constitution, or on any other grounds shall not be permitted.


Measures determined by the State in order to eliminate an obstacle to or to promote persons’ ability to exercise their rights or liberties on the same basis as other person or to protect or facilitate children, women, the elderly, persons with disabilities or underprivileged persons shall not be deemed as unjust discrimination under paragraph three.


Members of the armed forces, police force, government officials, other officials of the State, officers or employees of State organisations shall enjoy the same rights and liberties as those enjoyed by other persons, except those restricted by law specifically in relation to politics, capacities, disciplines or ethics.



Section 28


A person shall enjoy the right and liberty in his or her life and person.


Arrest and detention of person shall not be permitted, except by an order or a warrant issued by the Court or on other grounds as provided by law.


Search of person or any act affecting the right or liberty in life or person shall not be permitted except on the grounds as provided by law.


Torture, brutal acts or punishment by cruel or inhumane means shall not be permitted.



Section 29


No person shall be subject to a criminal punishment unless he or she has committed an act which the law in force at the time of commission provides to be an offence and prescribe a punishment therefor, and the punishment to be imposed on such person shall not be of greater severity than that provided by law in force at the time of the commission of the offence.


A suspect or defendant in a criminal case shall be presumed innocent, and before the passing of a final judgment convicting a person of having committed an offence, such person shall not be treated as a convict.


Custody or detention of a suspect or a defendant shall only be undertaken as necessary to prevent such person from escaping.


In a criminal case, a person shall not be forced to make a statement incriminating himself or herself.


An application for a bail of a suspect or defendant in a criminal case shall be accepted for consideration, and excessive bail shall not be demanded. The refusal of a bail must be as provided by law.



Section 30


Forced labour shall not be imposed, except by virtue of a provision of law enacted for the purpose of averting public calamity, or when a state of emergency or martial law is declared, or during the time when the country is in a state of war or armed conflict.



Section 31


A person shall enjoy full liberty to profess a religion, and shall enjoy the liberty to exercise or practice a form of worship in accordance with his or her religious principles, provided that it shall not be adverse to the duties of all Thai people, neither shall it endanger the safety of the State, nor shall it be contrary to public order or good morals.



Section 32


A person shall enjoy the rights of privacy, dignity, reputation and family.


Any act violating or affecting the right of a person under paragraph one, or exploitation of personal information in any manner whatsoever shall not be permitted, except by virtue of a provision of law enacted only to the extent of necessity of public interest.



Section 33


A person shall enjoy the liberty of dwelling.


Entry into a dwelling without the consent of its possessor or a search of a dwelling or private place shall not be permitted, except by an order or a warrant issued by the Court or where there are other grounds as provided by law.



Section 34


A person shall enjoy the liberty to express opinions, make speeches, write, print, publicise  and express by other means. The restriction of such liberty shall not be imposed, except by virtue of the provisions of law specifically enacted for the purpose of maintaining the security of the State, protecting the rights or liberties of other persons, maintaining public order or good morals, or protecting the health of the people.


Academic freedom shall be protected. However, the exercise of such freedom shall not be contrary to the duties of the Thai people or good morals, and shall respect and not obstruct the different views of another person.



Section 35


A media professional shall have liberty in presenting news or expressing opinions in accordance with professional ethics.


The closure of a newspaper or other mass media in deprivation of the liberty under paragraph one shall not be permitted.


Censorship by a competent official of any news or statements made by a media professional before the publication in a newspaper or any media shall not be permitted, except during the time when the country is in a state of war.


The owner of a newspaper or other mass media shall be a Thai national.


No grant of money or other properties shall be made by the State as subsidies to private newspapers or other private mass media. A State agency which pays money or gives properties to mass media, regardless of whether it is for the purpose of advertisement or public relations, or for any other similar purpose, shall disclose the details to the State Audit Commission within the prescribed period of time and shall also announce them to the public.


A State official who performs mass media duties shall enjoy the liberties under paragraph one, provided that the purposes and missions of the agency to which he or she is attached shall also be taken into consideration.



Section 36


A person shall enjoy the liberty of communication by any means.


Censorship, detention or disclosure of information communicated between persons, including any commission of an act carried out to know or obtain information communicated between persons, shall not be permitted, except by an order or a warrant issued by the Court or where there are other grounds as prescribed by law.



Section 37


A person shall enjoy the right to property and succession.


The extent and restriction of such right shall be as provided by law.


The expropriation of immovable property shall not be permitted except by virtue of the provisions of law enacted for the purpose of public utilities, national defence or acquisition of national resources, or for other public interests, and fair compensation shall be paid in due time to the owner thereof, as well as to all persons having rights thereto, who suffer loss from such expropriation by taking into consideration the public interest and impact on the person whose property has been expropriated, including any benefit which such person may obtain from such expropriation.


The expropriation of immovable property shall be made only insofar as it is necessary for the purposes provided in paragraph three, except for an expropriation to use the expropriated immovable property to compensate in order to restore fairness to the owner of property expropriated as provided by law.


An immovable property expropriation law shall specify the purpose of the expropriation and expressly prescribe a period of time for use of the immovable property. If the immovable property is not used to fulfill such purpose within such period of time or there is immovable property remaining from the use, and the original owner or his or her heir wishes to have such immovable property returned, it shall be returned to the original owner or heir.


The time period for requesting return of expropriated immovable property which has not been used, or of the remaining immovable property, to the original owner or his or her heir, as well as the return thereof and the reclaiming of the compensation paid, shall be as provided by law.


The enactment of an immovable property expropriation law which specifically set out immovable properties or owners of immovable property subject to the expropriation as necessary, shall not be deemed contrary to section 26 paragraph two.



Section 38


A person shall enjoy the liberty of travelling and the liberty of making the choice of his or her residence.


The restriction of such liberties under paragraph one shall not be imposed except by virtue of a provision of law enacted for the purpose of security of the State, public order, public welfare or town and country planning, or for maintaining family status, or for welfare of youth.



Section 39


No person of Thai nationality shall be deported or prohibited from entering the Kingdom.


The revocation of Thai nationality acquired by birth shall not be permitted.



Section 40


A person shall enjoy the liberty to engage in an occupation.


The restriction of such liberty under paragraph one shall not be imposed except by virtue of a provision of law enacted for the purpose of maintaining the security or economy of the country, protecting fair competition, preventing or eliminating barriers or monopoly, protecting consumers, regulating the engagement of occupation only to the extent of necessity, or for other public interests.


Enactment of the law to regulate the engagement of occupation under paragraph two shall not be in a manner of discrimination or interference with the provision of education from educational institutions.



Section 41


A person and community shall have the right to:







1.
be informed and have access to public data or information in possession of a State agency as provided by law;






2.
present a petition to a State agency and be informed of the result of its consideration in due time;






3.
take legal action against a State agency as a result of an act or omission of a government official, official or employee of the State agency.





Section 42


A person shall enjoy the liberty to unite and form an association, co-operative, union, organisation, community, or any other group.


The restriction of such liberty under paragraph one shall not be imposed except by virtue of a provision of law enacted for the purpose of protecting public interest, for maintaining public order or good morals, or for preventing or eliminating barriers or monopoly.



Section 43


A person and community shall have the right to:







1.
conserve, revive or promote wisdom, arts, culture, tradition and good customs at both local and national levels;






2.
manage, maintain and utilise natural resources, environment and biodiversity in a balanced and sustainable manner, in accordance with the procedures as provided by law;






3.
sign a joint petition to propose recommendations to a State agency to carry out any act which will benefit the people and community, or refrain from any act which will affect the peaceful living of the people or community, and be notified expeditiously of the result of the consideration thereof, provided that the State agency, in considering such recommendations, shall also permit the people relevant thereto to participate in the consideration process in accordance with the procedures as provided by law;






4.
establish community welfare system.




The rights of a person and community under paragraph one shall also include the right to collaborate with a local administrative organisation or the State to carry out such act.



Section 44


A person shall enjoy the liberty to assemble peacefully and without arms.


The restriction of such liberty under paragraph one shall not be imposed except by virtue of a provision of law enacted for the purpose of maintaining security of the State, public safety, public order or good morals, or for protecting the rights or liberties of other persons.



Section 45


A person shall enjoy the liberty to unite and form a political party under the democratic regime of government with the King as Head of State, as provided by law.


The law under paragraph one shall at least contain provisions relating to the administration of a political party which must be transparent and accountable, provide party members opportunities to widely participate in defining policies and nominating candidates for election, and prescribe measures to ensure that the administration be carried out independently and free from manipulation or inducement of any person who is not a member of such party, as well as oversight measures to prevent members of a political party from committing any act which violates or contravenes laws relating to election.



Section 46


The rights of a consumer shall be protected.


A person shall have the right to unite and form a consumer organisation to protect and safeguard the rights of consumers.


The consumer organisations under paragraph two have the right to unite and form an independent organisation to strengthen the protection and safeguarding of the rights of consumers with support from the State. In this regard, the rules and procedures for the formation thereof, the power to represent consumers and financial support from the State shall be as provided by law.



Section 47


A person shall have the right to receive public health services provided by the State.


An indigent person shall have the right to receive public health services provided by the State free of charge as provided by law.


A person shall have the right to the protection and eradication of harmful contagious diseases by the State free of charge as provided by law.



Section 48


The rights of a mother during the period prior to and after giving birth shall be protected and assisted as provided by law.


A person who is over sixty years of age and has insufficient income for subsistence and an indigent person shall have the right to receive appropriate aids from the State as provided by law.



Section 49


No person shall exercise the rights or liberties to overthrow the democratic regime of government with the King as Head of State.


Any person who has knowledge of an act under paragraph one shall have the right to petition to the Attorney-General to request the Constitutional Court for ordering the cessation of such act.


In the case where the Attorney-General orders a refusal to proceed as petitioned or fails to proceed within fifteen days as from the date of receiving the petition, the person making the petition may submit the petition directly to the Constitutional Court.


The action under this section shall not prejudice the criminal prosecution against the person committing an act under paragraph one.



CHAPTER IV. DUTIES OF THE THAI PEOPLE



Section 50


A person shall have the following duties:







1.
to protect and uphold the Nation, religions, the King and the democratic regime of government with the King as Head of State;






2.
to defend the country, to protect and uphold honour and interests of the Nation, and public domain of State, as well as to cooperate in preventing and mitigating disasters;






3.
to strictly observe the law;






4.
to enroll in compulsory education;






5.
to serve in armed forces as provided by law;






6.
to respect and not to violate the rights and liberties of other people and not to commit any act which may cause disharmony or hatred in society;






7.
to freely exercise his or her right to vote in an election or referendum, taking into account the common interests of the country as prime concerns;






8.
to cooperate and support the conservation and protection of the environment, natural resources, biodiversity, and cultural heritage;






9.
to pay taxes and duties as prescribed by law;






10.
not to participate in or support all forms of dishonest act and wrongful conduct.





CHAPTER V. DUTIES OF THE STATE



Section 51


As regards any act provided by the Constitution to be the duty of the State under this Chapter, if the act is for the direct benefit of the people, the people and the community shall have the right to follow up and urge the State to perform such act, as well as to take legal proceedings against a relevant State agency to have it provide the people or community such benefit in accordance with the rules and procedures provided by law.



Section 52


The State shall protect and uphold the institution of kingship, independence, sovereignty, integrity of the territories and the areas over which Thailand has the sovereignty rights, honour and interests of the Nation, security of the State, and public order. For these purposes, the State shall provide efficient military, diplomatic, and intelligence services.


Armed forces shall also be deployed for the purpose of developing the country.



Section 53


The State shall ensure that the law is strictly observed and enforced.



Section 54


The State shall ensure that every child receives quality education for twelve years from pre-school to the completion of compulsory education free of charge.


The State shall ensure that young children receive care and development prior to education under paragraph one to develop their physical body, mind, discipline, emotion, society and intelligence in accordance with their age, by also promoting and supporting local administrative organisations and the private sector to participate in such undertaking.


The State shall undertake to provide the people education as needed in various systems including promoting a life-long learning, and to enable the cooperation among the State, local administrative organisations and private sector in providing every level of education which the State has the duty to carry out, supervise, promote and support the provision of education to be of quality and to meet international standards as provided by law on national education which shall, at least, contain provisions relating to national education plan, and implementation and inspection to ensure the compliance with the national education plan.


All education shall aim to develop learners to be good, disciplined, proud in the Nation, skillful in their own aptitudes and responsible for family, community, society and the country.


In undertaking to provide young children to receive care and development under paragraph two or to provide people the education under paragraph three, the State shall undertake to provide persons with insufficient means with financial support for educational expenses in accordance with their aptitudes.


A fund shall be established for the purpose of assisting persons with insufficient means, reducing the educational disparity and promoting and improving the quality and efficiency of teachers for which the State shall allocate budget to such fund or use taxation measures or mechanisms, including providing a tax reduction to persons who donate properties into the fund, as provided by the law; such law shall, at least, prescribe that the management of the fund shall be independent and the fund shall be disbursed to implement such purpose.



Section 55


The State shall ensure that the people receive efficient public health services universally, ensure that the public has the basic knowledge in relation to health promotion and disease prevention, and shall promote and support the development of wisdom on Thai traditional medicine to maximise its benefits.


The public health services under paragraph one shall cover health promotion, control and prevention of diseases, medical treatment and rehabilitation.


The State shall continuously improve the standard and quality of public health services.



Section 56


The State shall undertake or ensure that the basic utility services which are essential for the subsistence of the people be provided in a comprehensive manner in accordance with sustainable development.


In respect of the basic structure or network of basic public utility services of the State which are essential for the people’s subsistence or for security of the State, the State shall not conduct any act which renders the ownership to be under the private sector or the ownership of the State to be less than fifty one percent.


In undertaking or ensuring the provision of the public utility services under paragraph one or paragraph two, the State shall ensure that the service fee shall not be collected to the extent that it imposes an unreasonable burden on the people.


Where the State allows the private sector to operate the business of public utility services in any manner, the State shall receive fair returns by taking into account the State investment, benefits which the State and private sector will gain, including service fee which will be collected from the people.



Section 57


The State shall:







1.
conserve, revive and promote local wisdom, arts, culture, traditions and good customs at both local and national levels, and provide a public area for the relevant activities including promoting and supporting the people, community and a local administrative organisation to exercise the rights and to participate in the undertaking;






2.
conserve, protect, maintain, restore, manage and use or arrange for utilisation of natural resources, environment and biodiversity in a balanced and sustainable manner, provided that the relevant local people and local community shall be allowed to participate in and obtain the benefit from such undertaking as provided by law.





Section 58


In regard to any undertaking by the State or that the State will permit any person to carry out, if such undertaking may severely affect the natural resources, environmental quality, health, sanitation, quality of life or any other essential interests of the people or community or environment, the State shall undertake to study and assess the impact on environmental quality and health of the people or community and shall arrange a public hearing of relevant stakeholders, people and communities in advance in order to take them into consideration for the implementation or granting of permission as provided by the law.


A person and community shall have the rights to receive information, explanation and reasons from a State agency prior to the implementation or granting of permission under paragraph one.


In the implementation or granting of permission under paragraph one, the State shall take precautions to minimise the impact on people, community, environment, and biodiversity and shall undertake to remedy the grievance or damage for the affected people or community in a fair manner without delay.



Section 59


The State shall disclose any public data or information in the possession of a State agency, which is not related to the security of the State or government confidentiality as provided by law, and shall ensure that the public can conveniently access such data or information.



Section 60


The State shall maintain the transmission frequencies and the right to access a satellite orbit, which are national treasuries, in order to utilize them for the benefit of the country and the people.


The arrangement for utilisation of the transmission frequencies under paragraph one, regardless of whether it is for radio broadcasting, television broadcasting and telecommunications or for any other purposes, shall be for the greatest benefit of the people, security of the State, public interest as well as the participation of the people in the utilisation of transmission frequency, as provided by law.


The State shall establish a State organisation which is independent in performing duties to be responsible and supervise the undertakings in relation to transmission frequencies under paragraph two. In this regard, such organisation shall ensure that there are measures to prevent against unfair consumer exploitation or imposition of unnecessary burden on consumers, to prevent the interference of transmission frequencies, as well as to prevent an act which results in obstructing the liberty of the people to know or preventing the people from knowing true and accurate data or information, and to prevent any person or any group of person from utilising the transmission frequencies without considering the rights of general public. This shall include the prescription of a minimum proportion to be undertaken, for public interest, by a person utilising the transmission frequencies as provided by law.



Section 61


The State shall provide efficient measures or mechanisms to protect and safeguard the rights of consumers in various aspects, which include, inter alia, knowledge of true information, safety, fair conclusion of contracts, or any other aspects which benefit consumers.



Section 62


The State shall strictly maintain its financial and fiscal discipline in order to ensure that the financial and fiscal status of the State is sustainably stable and secure in accordance with the law on financial and fiscal discipline of the State and shall establish a taxation system to ensure fairness in the society.


The law on financial and fiscal discipline of the State shall, at least, contain, provisions relating to the framework of undertaking of public finance and budget of the State, formulation of fiscal discipline in respect of both budgetary and extra-budgetary income and expenditures, management of State properties and treasury reserves and public debt management.



Section 63


The State shall promote, support and provide knowledge to the people on the dangers resulting from dishonest acts and wrongful conducts in both public and private sectors, and shall provide efficient measures and mechanisms to rigorously prevent and eliminate such dishonest acts and wrongful conducts, including a mechanism to promote collective participation of the people in a campaign to provide knowledge, to counter corruption or to provide leads under the protection of the State as provided by law.



CHAPTER VI. DIRECTIVE PRINCIPLES OF STATE POLICIES



Section 64


The provisions in this Chapter are directive principles for State legislation or determination of policy for the administration of State affairs.



Section 65


The State should set out a national strategy as a goal for sustainable development of the country under the principle of good governance to be used as a framework for formulating consistent and integrated plans in a congruous drive to achieve such goal.


The formulation, determination of goals, prescription of time for achieving such goals and contents that should be in the national strategy shall be in accordance with the rules and procedures as provided by law. Such law shall also contain provisions relating to people’s participation and public consultation throughout every sector.


The national strategy shall come into force upon its publication in the Government Gazette.



Section 66


The State should promote an amicable relation with other countries by adopting the principle of equality in its treatment towards one another and not interfering in internal affairs of one another. The State should cooperate with international organisations and protect national interests and interests of the Thai people in foreign countries.



Section 67


The State should support and protect Buddhism and other religions.


In supporting and protecting Buddhism, which is the religion observed by the majority of Thai people for a long period of time, the State should promote and support education and dissemination of dharmic principles of Theravada Buddhism for the development of mind and wisdom development, and shall have measures and mechanisms to prevent Buddhism from being undermined in any form. The State should also encourage Buddhists to participate in implementing such measures or mechanisms.



Section 68


The State should organise a management system of justice process in every aspect to ensure efficiency, fairness and non-discrimination and shall ensure that the people have access to justice process in a convenient and swift manner without delay and does not have to bear excessive expenses.


The State should provide protective measures for State officials in justice process to enable them to strictly perform duties without any interference or manipulation.


The State should provide necessary and appropriate legal aid to indigent persons or underprivileged persons to access justice process, including providing a lawyer thereto.



Section 69


The State should provide and promote research and development of various branches of science, technology and disciplines of arts to create knowledge, development and innovation to strengthen the society and to enhance the competence of people in the Nation.



Section 70


The State should promote and provide protection for different ethnic groups to have the right to live in the society according to the traditional culture, custom, and ways of life on a voluntary basis, peacefully and without interference, insofar as it is not contrary to public order or good morals or does not endanger the security of the security, health or sanitation.



Section 71


The State should strengthen the family unit which is an important basic element of society, provide an appropriate accommodation, promote and develop the enhancement of health in order to enable people to have good health and strong mind, as well as promote and develop excellence in sports and to maximise the benefit for the people.


The State should promote and develop human resources to be good citizens with higher quality and abilities.


The State should provide assistance to children, youth, women, the elderly, persons with disabilities, indigent persons and underprivileged persons to be able to have a quality living, and shall protect such persons from violence or unfair treatment, as well as provide treatment, rehabilitation and remedies to such injured persons.


In allocating the budget, the State shall take into account the different necessities and needs with respect to genders, ages and conditions of persons to ensure fairness.



Section 72


The State should take actions relating to land, water resources and energy as follows:







1.
to plan the country’s land use to be appropriate to the area conditions and potentials of the land in accordance with the principles of sustainable development;






2.
to undertake town planning at every level and to enforce such town planning efficiently, as well as to develop towns to prosper and meet the needs of the people in the area;






3.
to provide measures for distribution of landholding in order to thoroughly and fairly allow people to have land for making a living;






4.
to provide quality water resources which are sufficient for consumption by the people, including for agriculture, industry and other activities;






5.
to promote energy conservation and cost-effective use of energy, as well as to develop and support the production and use of alternative energy to enhance sustainable energy security.





Section 73


The State should provide measures or mechanisms to enable farmers to efficiently carry out agriculture which yields produce of high quantity and quality that is safe, low cost and competitive in the market, and should assist indigent farmers to have land for making a living through land reform or any other means.



Section 74


The State should promote abilities of the people to engage in work which is appropriate to their potentials and ages, and ensure that they have work to engage in. The State should protect labour to ensure safety and vocational hygiene, and receive income, welfare, social security and other benefits which are suitable for their living, and should provide for or promote savings for living after their working age.


The State should provide a system of labour relations for all relevant parties to participate in.



Section 75


The State should organise an economic system which provides opportunities for the people to all together benefit from the economic growth in a comprehensive, fair and sustainable manner and to be self-reliant in accordance with the philosophy of sufficiency economy, should eliminate unfair economic monopoly, and should develop economic competitiveness of the people and the country.


The State shall refrain from engagement in an enterprise in competition with the private sector, except in cases of necessity for the purpose of maintaining the security of the State, preserving common interests, providing public utilities or providing public services.


The State shall promote, support, protect and stabilise the system of various types of co-operatives, and small and medium enterprises of the people and communities.


In developing the country, the State should have due regard to the balance between the development of material and development of mind, as well as the well-being of the people.



Section 76


The State should develop a system of administration of State affairs of central, regional and local administrations, as well as other State affairs in accordance with the principles of good public governance, provided that State agencies shall cooperate with and assist each other in performing duties, with a view to maximising, for the benefit of the people, the efficiency of the administration of State affairs, provision of public services and expenditure of budget.


The State should also develop State officials to have integrity and to have an attitude of serving the public in an expedient, expeditious and non-discriminatory manner as well as performing duties efficiently. The State should undertake to enact a law relating to personnel management of State agencies in accordance with the merit system, provided that such law must at least contain measures to prevent any person from exercising powers or acting wrongfully to intervene or interfere with the performance of duties or the procedure for appointment or consideration of the merits of State officials.


The State should formulate ethical standards for State agencies to use as the basis for prescribing a code of ethics for State officials in that particular agency, which must not be lower than such ethical standards.



Section 77


The State should introduce laws only to the extent of necessity, and repeal or revise laws that are no longer necessary or unsuitable to the circumstances, or are obstacles to livelihoods or engagement in occupations, without delay, so as to abstain from the imposition of burdens upon the public. The State should also undertake to ensure that the public has convenient access to the laws and are able to understand the them easily in order to correctly comply with the laws.


Prior to the enactment of every law, the State should conduct consultation with stakeholders, analyse any impacts that may occur from the law thoroughly and systematically, and should also disclose the results of the consultation and analysis to the public, and take them into consideration at every stage of the legislative process. When the law has come into force, the State should undertake an evaluation of the outcomes of the law at every specified period of time, for which consultation with stakeholders shall be conducted, with a view to developing all laws to be suitable to and appropriate for the changing contexts.


The State should employ a permit system and a committee system in a law only in cases of necessity, should prescribe rules for the exercise of discretion by State officials and a period of time for carrying out each step provided by the law in a clear manner, and should prescribe criminal penalties only for serious offences.



Section 78


The State should promote the correct knowledge and understanding of the public and communities regarding the democratic regime of government with the King as Head of State, and their participation in various aspects of the development of the country, in the provision of public services at both national and local levels, in the scrutiny of the exercise of State power, in combating against dishonest acts and wrongful conducts, as well as in decision making in politics and in all other matters that may affect the public or communities.



CHAPTER VII. THE NATIONAL ASSEMBLY



Part 1. General Provisions



Section 79


The National Assembly consists of the House of Representatives and the Senate.


Joint or separate sittings of the National Assembly shall be in accordance with the provisions of the Constitution.


No person shall concurrently be a Member of the House of Representatives and a Senator.



Section 80


The President of the House of Representatives is President of the National Assembly. The President of the Senate is Vice-President of the National Assembly.


In the case where there is no President of the House of Representatives, or the President of the House of Representatives is not present or is unable to perform his or her duties, the President of the Senate shall act as President of the National Assembly in his or her place.


In the period where the President of the Senate has to act as the President of the National Assembly under paragraph two but there is no President of the Senate, and where such a case occurs when there is no House of Representatives, the Vice-President of the Senate shall act as the President of the National Assembly. If there is no Vice-President of the Senate, the Senator who is the oldest at the time shall act as the President of the National Assembly, and the President of the Senate shall expeditiously be elected.


The President of the National Assembly shall have the duties and powers in accordance with the Constitution and shall conduct the proceedings of the National Assembly at joint sittings in accordance with the rules of procedure.


The President of the National Assembly and the person who acts as President of the National Assembly in his or her place shall be impartial in the performance of duties.


The Vice-President of the National Assembly shall have the duties and powers in accordance with the Constitution and as entrusted by the President of the National Assembly.



Section 81


An organic law bill and a bill may be enacted as law only by and with the advice and consent of the National Assembly.


Subject to section 145, after an organic law bill and a bill have been approved by the National Assembly, the Prime Minister shall present it to the King for signature, and it shall come into force upon publication in the Government Gazette.



Section 82


Members of the House of Representatives or Senators comprising not less than one-tenth of the total number of the existing members of each House have the right to lodge with the President of the House of which they are members a complaint asserting that the membership of any member of such House has terminated under section 101 (3), (5), (6), (7), (8), (9), (10) or (12) or section 111 (3), (4), (5) or (7), as the case may be, and the President of the House with whom the complaint is lodged shall refer it to the Constitutional Court for decision as to whether the membership of such member has terminated.


Upon receipt of the matter for consideration, if it appears that there are reasonable grounds to suspect that the case of the member against whom the complaint is lodged is founded, the Constitutional Court shall order such member to cease the performance of his or her duties until the Constitutional Court makes a decision. When the Constitutional Court has made a decision, it shall notify the President of the House to which the complaint is lodged under paragraph one of such decision. In the case where the Constitutional Court decides that the membership of the member against whom a complaint has been lodged is terminated, such person shall vacate office as from the date of cessation of the performance of duties, but this shall not affect any act done by such person prior to the vacation of his or her office.


A Member of the House of Representatives or a Senator who has ceased the performance of his or her duties under paragraph two shall not be counted as one of the total number of the existing members of the House of Representatives or the Senate.


In the case where the Election Commission is of the opinion that the membership of any Member of the House of Representatives or any Senator has terminated under paragraph one, it may also refer the matter to the Constitutional Court for decision under paragraph one.



Part 2. The House of Representatives



Section 83


The House of Representatives consists of five hundred members, as follows:







1.
three hundred and fifty members elected on a constituency basis;






2.
one hundred and fifty members from party lists of political parties.




In the case where the office of a Member of the House of Representatives becomes vacant for any reason, and an election of a Member of the House of Representatives has not been held to fill the vacancy, or no declaration of name of a Member of the House of Representatives has been made to fill the vacancy, the House of Representatives shall consist of the existing members of the House.


In the case where there is any reason for the number of the Members of the House of Representatives by party list basis to be fewer than one hundred and fifty persons, the Members of the House of Representatives by party list basis shall consist of the existing members.



Section 84


In a general election where ninety-five per cent of the total number of Members of the House of Representatives have been elected, if it is necessary to convoke a sitting of the National Assembly, it may be convoked, in which case it shall be deemed that the House of Representatives consists of the existing members. However, actions shall be expeditiously taken to ensure that the number of Members of the House of Representatives under section 83 is met. In this case, such Members of the House of Representatives shall hold office only for the remaining term of the House of Representatives.



Section 85


Members of the House of Representatives who are elected on a constituency basis shall be elected by direct suffrage and secret ballot. Each constituency shall elect one member, and each person having a right to vote has the right to cast one vote in an election, where a vote may be cast in favour of any candidate for election, or no candidate at all.


The candidate for election who receives the highest number of votes and has more votes than votes to elect no candidate shall be the elected member.


The rules, procedures and conditions for the application to stand for election, the casting of votes, the counting of votes, the calculation of total votes, the announcement of the results of the election and other related matters shall be in accordance with the Organic Act on Election of Members of the House of Representatives. Such law may also require a candidate for election to submit evidence of payment of income tax for the application to stand for election.


The Election Commission shall announce the results of the election after a preliminary examination has been made and there are reasonable grounds to believe that the result of the election is honest and just, and amounts to not less than ninety-five percent of all constituencies. The Election Commission shall make a preliminary examination and shall announce the result of the election expeditiously; the announcement shall be not later than sixty days from the date of election. Such announcement of the result shall not prejudice the duties and powers of the Election Commission to investigate, deliberate or decide on a case where there are reasonable grounds to believe that wrongdoing has been committed in the election, or that the election was not honestly and justly conducted, whether or not the results of the election have been announced.



Section 86


The prescription of the number of Members of the House of Representatives which each Changwat shall have, and the division of constituency shall be in accordance with the following procedure:







1.
the total number of inhabitants throughout the country as evidenced in the census last announced in the year prior to the year of election, averaged by the number of three hundred and fifty Members of the House of Representatives shall be deemed the number of inhabitants per one member;






2.
any Changwat with inhabitants below the number of inhabitants per one member under (1) shall have one Member of the House of Representatives, and the area of that Changwat shall be regarded as the constituency;






3.
any Changwat with more inhabitants than the number of inhabitants per one member shall have one additional Member of the House of Representatives for every such number of inhabitants which represents the number of inhabitants per one member;






4.
upon obtaining the number of Members of the House of Representatives of each Changwat under (2) and (3), if the number of Members of the House of Representatives is still fewer than three hundred and fifty, any Changwat which has the largest fraction remaining from the calculation under (3) shall have one additional Member of the House of Representatives, and the addition of the Members of the House of Representatives in accordance with such procedure shall be made to other Changwats in descending order of fractions remaining from the calculation under (3) until the number of three hundred and fifty is obtained;






5.
in a Changwat where the number of Members of the House of Representatives is more than one, such Changwat shall be divided into constituencies in the number equal to the number of Members of the House of Representatives as may be elected therein; in the division of constituencies, the boundary of each constituency shall be adjoining, and the number of inhabitants in each constituency must be closely apportioned.





Section 87


A candidate in an election of a Member of the House of Representatives on a constituency basis, must be a person nominated by a political party of which he or she is a member, and shall not stand for election in more than one constituency.


Once an application for candidacy has been submitted, a candidate for election or a political party may revoke the application for candidacy or change a candidate for election only in the case where the candidate for election dies or lacks the qualifications or is under the prohibitions. The revocation or change must be made prior to the end of the period for application for candidacy.



Section 88


In a general election, a political party sending a candidate for election shall notify the Election Commission of not more than three names of persons endorsed by resolution of the political party that would be proposed to the House of Representatives for consideration and approval for appointment as Prime Minister prior to the end of the period for application for candidacy. The Election Commission shall announce the names of such persons to the public, and the provisions of section 87 paragraph two shall apply, mutatis mutandis.


A political party may decide not to propose a list of names of persons under paragraph one.



Section 89


The proposal of the names of persons under section 88 shall be in accordance with the following rules:







1.
there shall be a letter of consent from the person whose name is proposed, having the details as prescribed by the Election Commission;






2.
the person whose name is proposed shall have the qualifications and not be under any of the prohibitions of being a Minister under section 160, and has never issued a letter of consent under (1) to another political party in that election.




Where a proposal of the name of any person is not in accordance with paragraph one, it shall be deemed that no proposal of the name of that person has been made.



Section 90


Any political party which sends a candidate for election on a constituency basis shall have the right to send a candidate for election on a party list basis.


In sending a candidate for election on a party list basis, each political party shall prepare one list of candidates, in which candidates for election of each political party shall not be the same as others’ and not be the same as the names of candidates for election on a constituency basis. Such list of candidates shall be submitted to the Election Commission prior to the end of the period for application for candidacy for election of Members of the House of Representatives on a constituency basis.


In the preparation of a list of candidates under paragraph two, the members of the political party shall be allowed to participate in the deliberations, and regard shall be had to the candidates for election from different regions and equality between men and women.



Section 91


The calculation of the number of Members of the House of Representatives on a party list basis for each political party shall be made in accordance with the following rules:







1.
the total number of votes received throughout the country by all political parties sending candidates for election on party list basis from the election on a constituency basis shall be divided by the number of five hundred, which is the total number of Members of the House of Representatives;






2.
the result under (1) shall be used to divide the number of votes received throughout the country by each political party from all constituencies in the election on a constituency basis; the quotient shall be deemed the number of Members of the House of Representatives distributed to that political party;






3.
the number of Members of the House of Representatives distributed to the political party under (2) shall be subtracted by the total number of members of House of Representatives attained by such political party on a constituency basis in all constituencies, the result of which shall be the number of Members of the House of Representatives on a party list basis allocated to the political party;






4.
if any political party has Members of the House of Representatives who have been elected on a constituency basis equal to or more than the number of Members of the House of Representatives distributed to that political party under (2), that political party shall have Members of the House of Representatives in accordance with the number of Members of the House of Representatives which have been elected on a constituency basis, and shall not be entitled to allocation of Members of the House of Representatives on a party list basis; the total number of Members of the House of Representatives on a party list basis shall be allocated proportionally among political parties having a number of Members of the House of Representatives on a constituency basis that is lower than the number of Members of the House of Representatives distributed to that political party under (2), provided that this shall not result in any political party having more Members of the House of Representatives than the number distributed to that political party under (2);






5.
when the number of Members of the House of Representatives on a party list basis of each political party is determined, the candidates for election named in the list of candidates in the numerical order specified in the list of candidates of that political party shall be elected as Members of the House of Representatives.




In the case where any candidate for election dies after the date on which the application for election is closed, but prior to the time the poll is closed on the election date, the number of votes received shall also be used in the calculation under (1) and (2).


The counting of votes, the rules and procedures for calculation, the calculation of proportion and the announcement of the results of the election shall be in accordance with the Organic Act on Election of Members of the House of Representatives.



Section 92


In a constituency which does not have any candidate for election who has received more votes than the number of votes cast in favour of no candidate in that constituency, a new election shall be held, and the votes which each candidate for election has received shall not be used in the calculation under section 91. In this case, the Election Commission shall proceed to accept applications for candidacy for the new election, and all former candidates for election shall not have a right to reapply for candidacy in the new election which will be held.



Section 93


In a general election, if a new election on a constituency basis is required to be held for certain constituencies or polling stations prior to the announcement of the results of the election, or the election is not completed or the announcement of the results of the election is not completed in every constituency for any reason, the calculation of the number of Members of the House of Representatives distributed to each political party and the number of Members of the House of Representatives on a party list basis allocated to each political party shall be in accordance with the rules, procedures and conditions prescribed in the Organic Act on Election of Members of the House of Representatives.


In the case where the result of the calculation under paragraph one decreases the number of Members of the House of Representatives on a party list basis of any political party, the Members of the House of Representatives named last on a party list of such political party shall vacate office in ascending order.



Section 94


Within one year after the date of the election that is a general election, if there must be a new election for a Member of the House of Representatives on a constituency basis due to the election in that constituency not having proceeded in an honest and just manner, the provisions of section 93 shall apply mutatis mutandis.


The election of a Member of the House of Representatives to fill the vacancy for any reason after one year has lapsed as from the date of the general election shall not prejudice the calculation of the number of the Members of the House of Representatives distributed to each political party under section 91.



Section 95


A person having the following qualifications has the right to vote at an election:







1.
being of Thai nationality, provided that a person who has acquired Thai nationality by naturalisation must hold the Thai nationality for not less than five years;






2.
being not less than eighteen years of age on the election day;






3.
having his or her name listed in the household register in the constituency for not less than ninety days up to the date of the election.




A voter who resides outside the constituency in which his or her name appears in the household register, or whose name appears in the household register in the constituency for a period of less than ninety days up to the date of the election, or who has a residence outside of the Kingdom may register to vote outside the constituency at the place, and according to the date, time, procedures and conditions prescribed by the Organic Act on the Election of the Members of the House of Representatives.


A voter who fails to vote without notification of a reasonable cause under the Organic Act on the Election of Members of the House of Representatives may be subject to a restriction of certain rights as provided by law.



Section 96


A person under any of the following prohibitions on the election day shall be the person who is prohibited from exercising the right to vote:







1.
being a Buddhist monk, Buddhist novice, ascetic or priest;






2.
being under revocation of the right to vote, whether or not such case is final;






3.
being detained by a warrant of the Court or by a lawful order;






4.
being of unsound mind or of mental infirmity.





Section 97


A person having the following qualifications has the right to stand for an election of Members of the House of Representatives:







1.
being of Thai nationality by birth;






2.
being not less than twenty-five years of age up to the date of the election;






3.
being a member of any and only one political party for a consecutive period of not less than ninety days up to the date of the election; however, in the case where the general election is conducted due to the dissolution of the House of Representatives, the period of ninety days shall be reduced to thirty days;






4.
a candidate in an election on a constituency basis shall also have any one of the following qualifications:









a.
having his or her name appear in the household register in the Changwat where he or she stands for election for a consecutive period of not less than five years up to the date of applying for candidacy;






b.
being born in the Changwat where he or she stands for election;






c.
having studied in an educational institution situated in the Changwat where he or she stands for election for a consecutive period of not less than five academic years;






d.
having served in the official service or performed duties in a State agency, or having had his or her name appear in the household register in the Changwat where he or she stands for election, as the case may be, for a consecutive period of not less than five years.





Section 98


A person under any of the following prohibitions shall be the person who is prohibited from exercising the right to stand for election in an election of Members of the House of Representatives:







1.
being addicted to narcotics;






2.
being bankrupt or having been dishonestly bankrupt;






3.
being the owner of, or a shareholder in any newspaper or mass media business;






4.
being a person under the prohibitions from exercising his or her right to vote under section 96 (1), (2) or (4);






5.
being under temporary suspension of the right to stand for election, or being a person whose right to stand for election has been revoked;






6.
being sentenced by a judgement to imprisonment and imprisoned by a warrant of the Court;






7.
having been discharged for a period of less than ten years up to the date of election after being imprisoned except for an offence committed through negligence or a petty offence;






8.
having been dismissed from official service, a State agency or a State enterprise on the grounds of dishonest performance of duties or being deemed as having committed dishonest acts or wrongful conducts in the official service;






9.
having been ordered by a final judgement or order of the Court that his or her assets shall vest in the State on the grounds of unusual wealth, or having been sentenced by a final judgement to imprisonment on the grounds of committing an offence under the law on prevention and suppression of corruption;






10.
having been convicted by a final judgement for committing: a malfeasance in public office or in judicial office; an offence under the law on wrongdoings of officials in a State organisation or agency; an offence against property committed in bad faith under the Penal Code; an offence under the law on the borrowing of money amounting to public fraud; an offence of being a producer, importer, exporter or seller under the law on narcotics; an offence of being a banker or a proprietor under the law on gambling; an offence under the law on the prevention and suppression of human trafficking; or an offence of money laundering the law on the prevention and suppression of money laundering;






11.
having been sentenced by a final judgement for committing a dishonest act in an election;






12.
being a government official holding a permanent position or receiving permanent salary except a political official;






13.
being a member of a local assembly or a local administrator;






14.
being a Senator or having been a Senator whose membership has terminated for less than two years;






15.
being an official or an employee of a government agency, State agency, or State enterprise or other State official;






16.
being a judge of the Constitutional Court, or holding a position in an Independent Organ;






17.
being currently under the prohibition from holding a political position;






18.
having been removed from office on the grounds under section 144 or section 235 paragraph three.





Section 99


The term of the House of Representatives is four years from the election day.


During the term of the House of Representatives, there shall be no mergers of political parties having members as Members of the House of Representatives.



Section 100


Membership of the House of Representatives commences on the election day.



Section 101


Membership of the House of Representatives terminates upon:







1.
expiration of the term or dissolution of the House of Representatives;






2.
death;






3.
resignation;






4.
vacation of office under section 93;






5.
being disqualified under section 97;






6.
being under any prohibition under section 98;






7.
acting in contravention of any prohibition under section 184 or section 185;






8.
resignation from membership of his or her political party;






9.
having his or her membership of a political party terminated by a resolution of such political party with votes of not less than three-fourths of the joint meeting of the Executive Committee of that political party and Members of the House of Representatives affiliated with such political party; in this case, if such Member of the House of Representatives does not become a member of another political party within thirty days as of the day the resolution is passed by the political party, it shall be deemed that membership is terminated as from the date on which such period of thirty days has lapsed;






10.
loss of membership of the political party; however, in the case where the loss of membership of a political party is caused by an order to dissolve the political party to which such a Member of the House of Representatives is a member, and such Member of the House of Representatives is unable to become a member of another political party within sixty days as from the date the order to dissolve to political party is passed, it shall be deemed that his or her membership is terminated as from the day following the date on which such period of sixty days has lapsed;






11.
being vacated from office on the grounds under section 144 or section 235 paragraph three;






12.
having been absent for more than one-fourth of the number of days in a session lasting not less than one hundred and twenty days without permission of the President of the House of Representatives;






13.
being sentenced by a final judgement to imprisonment notwithstanding the suspension of sentence, except for an offence committed through negligence, a petty offence or a defamation offence.





Section 102


Upon the expiration of the term of the House of Representatives, the King will issue a Royal Decree calling for a general election of the Members of the House of Representatives within forty-five days as from the date of expiration of the term of the House of Representatives.


The election under paragraph one shall be on the same day throughout the Kingdom as specified by notification of the Election Commission in the Government Gazette.



Section 103


The King has the Royal Prerogative to dissolve the House of Representatives for a new general election of Members of the House of Representatives.


The dissolution of the House of Representatives shall be made in the form of a Royal Decree and shall be made only once under the same event.


Within five days from the date the Royal Decree under paragraph one comes into force, the Election Commission shall specify, by notification, the date of a general election in the Government Gazette, which must be no earlier than forty-five days but no later than sixty days from the date such Royal Decree comes into force. Such election date shall be the same throughout the Kingdom.



Section 104


In the case where there is an unavoidable necessity constituting a cause for an inability to hold an election from taking place on the date specified by notification by the Election Commission under section 102 or section 103, the Election Commission may specify a new date for election, provided that the election must be held within thirty days as from the date such necessity ends. However, for the purpose of the calculation of the term under section 95 (2) and section 97 (2), the date shall be counted up to the election date prescribed by section 102 or section 103, as the case may be.



Section 105


When an office of a Member of the House of Representatives becomes vacant for any reason other than the expiration of term or the dissolution of the House of Representatives, the following proceedings shall be taken:







1.
in the case where the vacancy is that of an office of a Member of the House of Representatives elected from an election on a constituency basis, a Royal Decree shall be issued for holding an election of a Member of the House of Representatives to fill the vacancy, unless the remainder of the term of the House of Representatives is less than one hundred and eighty days, and the provisions of section 102 shall apply mutatis mutandis;






2.
in the case where the vacancy is that of the office of a Member of the House of Representatives on a party list basis, the President of the House of Representatives shall, by publication in the Government Gazette within seven days as from the date of the vacancy, elevate the person whose name in the list of that political party is placed in the next order to become Member of the House of Representatives; if there is no person remaining in the list to be elevated to fill the vacancy, the Members of the House of Representatives on a party list basis shall consist of the existing members.




Membership of the replacing Member of the House of Representatives under (1) shall commence as from the day on which the election to fill the vacancy is held, while membership of the replacing Member of the House of Representatives under (2) shall commence as from the day following the date of the publication of the name of the replacing member in the Government Gazette. The replacing member may serve only the remainder of the term of the House of Representatives.


The calculation of the proportion of votes of a political party for a Member of the House of Representatives on a party list basis when an election to fill a vacancy is held shall be in accordance with section 94.



Section 106


After the Council of Ministers has assumed the administration of State affairs, the King will appoint as the Leader of the Opposition in the House of Representatives the Member of the House of Representatives who is the leader of a political party in the House of Representatives with the largest number of members with no members holding the office of Minister, President of the House of Representatives, or the Vice-President of the House of Representatives.


In the case where political parties under paragraph one have an equal number of members, the matter shall be decided by drawing lots.


The President of the House of Representatives shall countersign the Royal Command appointing the Leader of the Opposition in the House of Representatives.


The Leader of the Opposition in the House of Representatives shall vacate office upon being disqualified under paragraph one, or where a case under section 118 (1), (2), (3) or (4) arises. In such case, the King will appoint a new Leader of the Opposition in the House of Representatives to fill the vacancy.



Part 3. The Senate



Section 107


The Senate consists of two hundred members installed from a selection by and among persons having the knowledge, expertise, experience, profession, or characteristics or common interests or working or having worked in varied areas of the society.


The division of groups shall be made in a way which enables every person having the right to apply for selection to belong to any one group. The division of groups, number of groups, and qualifications of a person in each group, the application and acceptance of application, the rules and procedures for selection among themselves, the acceptance of the selection, the number of Senators selected from each group, the listing of reserve candidates, the elevation of persons from the reserve list to fill the vacancy, and any other measures necessary to enable the selection among themselves to proceed honestly and justly, shall be in accordance with the Organic Act on Installation of Senators. For the purpose of enabling such selection to proceed honestly and justly, it may be prescribed that a candidate from each group shall be prohibited from selecting another candidate from the same group, or that candidates for selection are screened by any other mean in which the candidates may participate.


The undertakings under paragraph two shall be carried out from the level of an Amphoe, and the level of a Changwat, to the national level, so that a Senator is a representative of the Thai people at the national level.


In the case where the number of Senators under paragraph one is not met, whether this results from a vacancy of office or any other cause other than the expiration of term of the Senate, and where no list of reserves remains, the Senate shall consist of the remaining Senators. However, in the case where the number of Senators remaining is less than one-half of the total number of Senators and the remaining term of the Senate is more than one year, a selection of Senators to fill the vacancy shall be carried out within sixty days as from the date the number of Senators remaining is less than one-half. In this case, such selected person shall hold office only for the remaining term of the Senate.


The selection of Senators shall be made in the form of a Royal Decree, and within five days from the date the Royal Decree comes into force, the Election Commission shall prescribe the date of commencement of the selection which shall be no later than thirty days as from the date such Royal Decree comes into force. Such prescription shall be published in the Government Gazette, and the provisions of section 104 shall apply mutatis mutandis.



Section 108


A Senator shall have the qualifications and not be under any of the prohibitions as follows:







a.
qualifications:









1.
being of Thai nationality by birth;






2.
being not less than forty years of age on the date of application for selection;






3.
having knowledge, expertise and experience, or having worked for not less than ten years in the field for which he or she applies, or having the qualifications under the rules and conditions prescribed in the Organic Act on Installation of Senators;






4.
being born, having his or her name listed in the household register, having worked or having a connection to the area in which he or she applies for selection in accordance with the rules and conditions prescribed in the Organic Act on Installation of Senators;






b.
prohibitions:









1.
being a person prohibited from exercising the right to stand for election under section 98 (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (15), (16), (17) or (18);






2.
being a government official;






3.
being or having been a Member of the House of Representatives, except for a person who has vacated office as a Member of the House of Representatives for a period of not less than five years up to the date of application for selection;






4.
being a member of a political party;






5.
being or having been a person holding any position in a political party, except for a person who has vacated the position in a political party for a period of not less than five years up to the date of application for selection;






6.
being or having been a Minister, except for a person who has vacated office for a period of not less than five years up to the date of application for selection;






7.
being or having been a member of a local assembly or a local administrator, except for a person who has vacated office as a member of a local assembly or a local administrator for a period of not less than five years up to the date of application for selection;






8.
being an ascendant, spouse or child of a Member of the House of Representatives, a Senator, a political official, a member of a local assembly or a local administrator, a candidate for selection to become a Senator for the same session, or a person holding office in the Constitutional Court or in an Independent Organ;






9.
having held office as a Senator under this Constitution.





Section 109


The term of the Senate is five years from the date the result of the selection is announced.


Membership of the Senate commences on the date on which the Election Commission announces the result of the selection.


Upon expiration of the term of the Senate, the Senators shall remain in office to perform duties until there are new Senators.



Section 110


Upon expiration of the term of the Senate, there shall be a selection of new Senators under section 107 paragraph five.



Section 111


Membership of the Senate terminates upon:







1.
expiration of the term of the Senate;






2.
death;






3.
resignation;






4.
being disqualified or being under any of the prohibitions under section 108;






5.
having been absent for more than one-fourth of the number of days in a session the length of which is not less than one hundred and twenty days without permission of the President of the Senate;






6.
being sentenced by a final judgment to imprisonment, notwithstanding the suspension of the sentence, except for an offence committed through negligence, a petty offence or a defamation offence;






7.
committing an act which is in contravention with section 113, or an act which is prohibited under section 184 or section 185;






8.
vacating office on the grounds under section 144 or section 235 paragraph three.





Section 112


A person who has held office as a Senator and whose membership has terminated for a period of not more than two years shall not be a Minister or a person holding a political position, except for being a member of a local assembly or a local administrator.



Section 113


A Senator shall not align with or yield to the mandate of any political party.



Part 4. Provisions Applicable to Both Houses



Section 114


Members of the House of Representatives and Senators are representatives of the Thai people and free from any mandate, commitment, or control. They shall perform duties honestly for the common interest of the Nation and the happiness of Thai people as a whole, without conflict of interest.



Section 115


Before taking office, a Member of the House of Representatives and a Senator shall make a solemn declaration at a sitting of the House of which he or she is a member in the following words:


“I, (name of the declarer), do solemnly declare that I will perform my duties in accordance with the honest dictates of my conscience for the common interest of the Thai people. I will also uphold and observe the Constitution of the Kingdom of Thailand in every respect.”



Section 116


The House of Representatives and the Senate shall each have one President and one or two Vice-Presidents who are appointed by the King from members of such House in accordance with its resolution.


While in office, the President and the Vice-Presidents of the House of Representatives shall not concurrently be members of the executive committee of a political party or hold any position in a political party.



Section 117


The President and the Vice-Presidents of the House of Representatives hold office until the expiration of their term or the dissolution of the House of Representatives.


The President and the Vice-Presidents of the Senate hold office until the date of expiration of the term of the Senate, except for the period under section 109 paragraph three where the President and the Vice-Presidents of the Senate shall remain in office to perform duties.



Section 118


The President and the Vice-Presidents of the House of Representatives and the President and the Vice-Presidents of the Senate vacate office before the expiration of the term of office under section 117 upon:







1.
loss of membership of the House of which he or she is a member;






2.
resignation;






3.
holding the position of Prime Minister, Minister or other political official;






4.
being sentenced by a judgment to imprisonment, notwithstanding the non-finality or the suspension of sentence, except for an offence committed through negligence, a petty offence or a defamation offence.





Section 119


The President of the House of Representatives and the President of the Senate have the duties and powers to carry out the business of each House in accordance with its rules of procedure. The Vice-Presidents have the duties and powers as entrusted by the President, and perform duties on behalf of the President when the President is not present or unable to perform his or her duties.


The President of the House of Representatives, the President of the Senate and the persons who act on behalf of the President shall be impartial in the performance of duties.


When the President and Vice-Presidents of the House of Representatives or the President and the Vice-Presidents of the Senate are not present at any sitting, the members of each House shall elect one among themselves to preside over such sitting.



Section 120


At a sitting of the House of Representatives or the Senate, the presence of not less than one-half of the total number of existing members of each House is required to constitute a quorum, except in cases of considering the agenda on interpellation, where the House of Representatives or the Senate may otherwise prescribe a quorum in the rules of procedure.


A resolution on any consultation issue shall be made by a majority of votes, unless it is otherwise provided in this Constitution.


In casting a vote, each member has one vote. In case of an equality of votes, the presiding member shall have an additional vote as a casting vote.


The minutes of sittings and records of each member’s voting shall be disclosed to the general public, except for the case of a sitting in camera or voting by secret ballot.


The casting of votes to elect or give approval to a person for holding office shall be made by secret ballot, unless it is otherwise provided in this Constitution.



Section 121


Within fifteen days as from the announcement date of the result of the election of Members of the House of Representatives which is a general election, the National Assembly shall be convoked for the first sitting of its members.


Each year, there shall be two ordinary sessions of the National Assembly. Each of them shall last one hundred and twenty days but the King may prolong this time period.


An ordinary session may be prorogued before the end of one hundred and twenty days only with the approval of the National Assembly.


The day on which the first sitting under paragraph one is held shall be considered as the commencement date of the first annual ordinary session, and the commencement date of the second annual ordinary session shall be fixed by the House of Representatives. However, in the case where the period of time from the first sitting under paragraph one to the end of the calendar year is insufficient to hold the second annual ordinary session, the second annual ordinary session may be omitted in that year.



Section 122


The King convokes the National Assembly, opens and prorogues its session.


The King may be present to perform the opening State ceremony of the first annual ordinary session or may command the Heir to the Throne who is sui juris or any person to perform the ceremony as His Representative.


When it is necessary for the interests of the State, the King may convoke an extraordinary session of the National Assembly.


Subject to section 123 and section 126, the convocation, the prolongation and the prorogation of the session of the National Assembly shall be made by a Royal Decree.



Section 123


Members of both Houses or Members of the House of Representatives comprising not less than one-third of the total number of existing members of both Houses have the right to lodge with the President of the National Assembly their petition to report to the King for the issuance of a Royal Command convoking an extraordinary session of the National Assembly.


The President of the National Assembly shall report to the King and countersign the Royal Command.



Section 124


At a sitting of the House of Representatives or the Senate or at a joint sitting of the National Assembly, words expressed in giving statements of fact or opinions or in casting the votes by any member are absolutely privileged. No charge or action in any manner whatsoever shall be brought against such member.


The privilege under paragraph one does not extend to a member who expresses words at a sitting which is broadcast through radio or television or any other mean if such words appear out of the precinct of the National Assembly and the expression of such words constitutes a criminal offence or a wrongful act against any other person who is not a Minister or member of that House.


In the case of paragraph two, if the words expressed by the member cause damage to another person who is not a Minister or member of that House, the President of that House shall cause explanations to be published as requested by that person in accordance with procedures and within such period of time prescribed in the rules of procedure of that House, without prejudice to the right of such person to bring the case before the Court.


The privilege provided in this section extends to printers and publishers of the minutes of sittings in accordance with the rules of procedure of the House of Representatives, the Senate or the National Assembly, as the case may be, and to persons permitted by the presiding member to give statements of fact or opinions at such sitting as well as to persons who broadcasts the sitting through radio or television or any other mean with the permission of the President of the such House mutatis mutandis.



Section 125


During a session, no Member of the House of Representatives or Senator shall be arrested, detained or summoned by a warrant for inquiry as a suspect in a criminal case unless permission of the House of which he or she is a member is obtained or he or she is arrested in flagrante delicto.


In the case where a Member of the House of Representatives or a Senator has been arrested in flagrante delicto, a report shall forthwith be submitted to the President of the House of which he or she is a member, and, for the benefit of a sitting, such President may order the release of the person so arrested in order to attend the sitting.


If a Member of the House of Representatives or a Senator is detained during inquiry or trial before the beginning of a session, when the session begins, the inquiry officer or the Court, as the case may be, must order his or her release as soon as the President of the House of which he or she is a member has so requested. In this regard, the Court may order their release on bail or on bail and bond.


In the case where a criminal charge is brought against a Member of the House or Representatives or a Senator, whether the House is in session or not, the Court may try the case during the session, provided that the trial shall not hinder such member from attending the sitting of the House.



Section 126


In the absence of the House of Representatives whether due to the expiration of its term, its dissolution, or on any other grounds, the Senate shall not hold its sitting except in the following cases:







1.
where the National Assembly shall act under section 17, section 19, section 20, section 21, or section 177;






2.
where the Senate shall hold a sitting to consider the appointment of a person to hold any office under the provisions of this Constitution.




Where a case under paragraph one occurs, the Senate is permitted to hold a sitting. The President of the Senate shall report to the King for the issuance of a Royal Command convoking an extraordinary session of the National Assembly, and the President of the Senate shall countersign the Royal Command.


In the case of (1), the Senate shall act as the National Assembly, provided that the votes for the approval under section 177 shall be of not less than two-thirds of the total number of existing Senators.



Section 127


A sitting of the House of Representatives and of the Senate and a joint sitting of the National Assembly shall be public as prescribed by the rules of procedure of each House. However, the Council of Ministers or members comprising not less than one fourth of the total number of existing members of each House or of both houses, as the case may be, may request for a meeting in camera.



Section 128


The House of Representatives and the Senate have the power to enact rules of procedure governing the election and performance of duties of the President, Vice-Presidents, matters or activities which are within the duties and powers of each standing committee, performance and quorum of committees, sittings, submission and consideration of organic law bills and bills, submission of motions, consultation, debate, passing of a resolution, recording and disclosure of the passing of a resolution, interpellation, general debate, observation of the rules and orders and other relevant matters, as well as the power to enact rules of procedure regarding the code of ethics of members and committee members and other matters for the implementation of the Constitution.


The rules of procedure under paragraph one in the part concerning the appointment of an ad hoc committee for the consideration of bills the substance of which is decided by the President of the House of Representatives to concern with children, youths, women, the elderly, the disabled or handicapped, shall stipulate that such ad hoc committee consists of the said types of persons or representatives from private organisations concerned directly with the respective types of persons, of at least one-third of the total number of the ad hoc committee members.



Section 129


The House of Representatives and the Senate have the power to select and appoint members of each House to constitute a standing committee and have the power to select and appoint persons, being or not being its members, to constitute an ad hoc committee or a joint committee under section 137 in order to perform any act, inquire into facts or study any matter and report its findings to the House in the period of time as prescribed by the House.


The performance of any act, the inquiry into facts or study of any matter under paragraph one shall be within the duties and powers of the House. The duties and powers specified upon the appointment of the committees and the acts of the committees shall not be in repetition or duplication. In the case where the performance of acts, inquiries into facts or studies of any matter are connected, it shall be the duty of the President of the House to direct all relevant committees to perform such tasks together.


No committee may authorise or entrust a person or a group of persons to inquire into facts on its behalf.


The committee under paragraph one has the power to demand documents from any person or summon any person to give statements of fact or opinions on the act or the matter under its inquiry or study. Such demand or summons is not applicable to a judge performing duties or exercising powers in the trial of a case or to the personnel management of each Court or to a person holding an office in an Independent Organ in the direct performance of duties and powers for each organ under the Constitution or the organic acts, as the case may be.


The Minister who is responsible for the matter of inquiry or study of the committee shall have duty to instruct a State official under his or her supervision or control to provide facts, submit documents or give opinions as summoned by the committee.


The House of Representatives and the Senate shall disclose to the public its minutes of sittings, or committees’ reports on the act, findings or study, as the case may be, except in the case where the House of Representatives or the Senate, as the case may be, passes a resolution prohibiting disclosure.


The privileges provided in section 124 shall also extend to persons performing duties and complying with the summons under this section.


The number of members of a standing committee appointed solely from Members of the House of Representatives shall be in proportion to or in close proportion to the number of Members of the House of Representatives of each existing political party in the House of Representatives.


In the absence of the rules of procedure of the House of Representatives under section 128, the President of the House of Representatives shall determine the proportion under paragraph eight.



Section 130


There shall be the following organic acts:







1.
Organic Act on Election of Members of the House of Representatives;






2.
Organic Act on Installation of Senators;






3.
Organic Act on Election Commission;






4.
Organic Act on Political Parties;






5.
Organic Act on Ombudsmen;






6.
Organic Act on Prevention and Suppression of Corruption;






7.
Organic Act on State Audit;






8.
Organic Act on Procedures of the Constitutional Court;






9.
Organic Act on Criminal Procedure for Persons Holding Political Positions;






10.
Organic Act on Human Rights Commission.





Section 131


An organic law bill may be introduced only by:







1.
the Council of Ministers upon the recommendation of the Supreme Court, the Constitutional Court or a relevant Independent Organ;






2.
Members of the House of Representatives comprising not less than one tenth of the total number of existing Members of the House of Representatives.





Section 132


Unless stipulated as follows, an organic law bill shall be enacted in the same manner as an Act:







1.
An organic law bill shall be introduced to the National Assembly, and the National Assembly shall hold a joint sitting for consideration of such organic law bill, which shall be completed within one hundred and eighty days. In voting in the third reading, votes for approval of the organic law bill shall be more than one-half of the total number of existing members of the National Assembly. If the joint sitting of the National Assembly has not completed its consideration within the prescribed period of time, it shall be deemed that the National Assembly approves the organic law bill as introduced under section 131;






2.
Within fifteen days as from the date of its approval of the organic law bill, the National Assembly shall refer such organic law bill to the Supreme Court, the Constitutional Court, or relevant Independent Organ for opinions. In the case where the Supreme Court, the Constitutional Court, or the relevant Independent Organ has no objection within ten days as from the date of receipt of such bill, the National Assembly shall take further proceedings;






3.
In the case where the Supreme Court, the Constitutional Court or the relevant Independent Organ is of the opinion that provisions of the organic law bill approved by the National Assembly are contrary to or inconsistent with the Constitution or result in an inability to duly comply with the provisions of the Constitution, such opinion shall be referred to the National Assembly, and a joint sitting of the National Assembly shall be held for consideration of such opinion, which shall be completed within thirty days as from the date of receipt of such opinion. In this regard, the National Assembly shall have the power to amend the said organic law bill according to the recommendation of the Supreme Court, the Constitutional Court or the relevant Independent Organ as it deems appropriate. Upon completion, the National Assembly shall take further proceedings.





Section 133


A bill shall be first submitted to the House of Representatives and may be introduced only by the followings:







1.
Council of Ministers;






2.
Members of the House of Representatives of not fewer than twenty in number;






3.
persons having the right to vote of not less than ten thousand in number who submit a petition to introduce a bill under Chapter III Rights and Liberties of the Thai People or Chapter V Duties of the State and in accordance with the law on the public submission of a bill.




If a bill introduced by persons under (2) or (3) is a money bill, it may be introduced only with the endorsement of the Prime Minister.



Section 134


A money bill means a bill with provisions dealing with any of the following matters:







1.
the imposition, repeal, reduction, alteration, modification, remission, or regulation of taxes or duties;






2.
the allocation, receipt, custody, or payment of State funds, or transfer of expenditure estimates of the State;






3.
the raising of loans, guarantee, redemption of loans, or any act binding State properties;






4.
currency.




In case of doubt as to whether a bill is a money bill, it shall be the power of a joint sitting of the President of the House of Representatives and Presidents of all its standing committees to make a decision thereon.


The President of the House of Representatives shall hold a joint sitting to consider the case under paragraph two within fifteen days as from the date such case occurs.


The resolution of the joint sitting under paragraph two shall be decided by a majority of votes. In cases of an equality of votes, the President of the House of Representatives shall have an additional vote as a casting vote.



Section 135


For any bill introduced by Members of the House of Representatives or persons having the right to vote which, at the stage of the adoption of its principle, was not a money bill but was then amended by the House of Representatives and, in the opinion of the President of the House or at the objection of the Members of the House of Representatives made to him or her, such amendment has rendered it to exhibit the characteristic of a money bill, the President of the House of Representatives shall order the suspension of its consideration for further proceedings under section 134 paragraph two, paragraph three and paragraph four.


If the joint sitting under paragraph one decides that the amendment resulted in such bill exhibiting the characteristic of a money bill, the President of the House of Representatives shall refer it to the Prime Minister for endorsement. In the case where the Prime Minister does not endorse it, the House of Representatives shall amend it so as to prevent it from being a money bill.



Section 136


When the House of Representatives has considered a bill and resolved to approve it, the House of Representatives shall submit such bill to the Senate. The Senate must complete the consideration of such bill within sixty days. If it is a money bill, the consideration thereof must be completed within thirty days, provided that the Senate may, as a special case, resolve to extend the period for not more than thirty days. The said period shall mean the period during a session and shall be counted as from the day on which such bill reaches the Senate.


The time period referred to in paragraph one shall not include the time period during which the bill is under the consideration of the Constitutional Court under section 139.


If the Senate has not completed its consideration of the bill within the time period referred to in paragraph one, it shall be deemed that the Senate has approved it.


In the case where the House of Representatives submits a money bill to the Senate, the President of the House of Representatives shall also advise the Senate that the bill so submitted is a money bill. The advice of the President of the House of Representatives shall be deemed final. In the case where the President of the House of Representatives does not advise the Senate that the bill is a money bill, such bill shall not be deemed a money bill.



Section 137


After the Senate has completed the consideration of a bill,







1.
if it agrees with the House of Representatives, further proceedings under section 81 shall be taken;






2.
if it disagrees with the House of Representatives, such bill shall be withheld and returned to the House of Representatives;






3.
if there is an amendment, the amended bill shall be returned to the House of Representatives. If the House of Representatives approves such amendment, further proceedings under section 81 shall be taken. In other cases, each House shall appoint persons, being or not being its members, in such an equal number as may be fixed by the House of Representatives, to constitute a joint committee for considering the bill, and the joint committee shall prepare a report thereon and submit that bill which it has already considered to both Houses. If both Houses approve the bill already considered by the joint committee, further proceedings under section 81 shall be taken. If either House disapproves it, whether or not the other House has considered it, the bill shall be withheld.




At a meeting of the joint committee, the presence of the Members of the joint committee appointed by both Houses of not less than one-half of the total number of its members is required to constitute a quorum, and the provisions of section 157 shall apply mutatis mutandis.


If the Senate does not return the bill to the House of Representatives within the period under section 136, it shall be deemed that the Senate approves such bill and further proceedings under section 81 shall be taken.



Section 138


A bill withheld under section 137 may be reconsidered by the House of Representatives only after the lapse of one hundred and eighty days as from the following dates:







1.
the date the bill is returned to the House of Representatives by the Senate in case of withholding under section 137 (2);






2.
the date either House disapproves the bill in case of withholding under section 137 (3).




In cases under paragraph one, if the House of Representatives resolves to reaffirm the bill considered by the House of Representatives or the bill considered by the joint committee by the votes of more than one-half of the total number of the existing Members of the House of Representatives, such bill shall be deemed to have been approved by the National Assembly and further proceedings under section 81 shall be taken.


Subject to section 143 paragraph four, if the bill withheld is a money bill, the period of one hundred and eighty days under paragraph one shall be decreased to ten days.



Section 139


While a bill is being withheld under section 137, the Council of Ministers or Members of the House of Representatives may not introduce a bill having the same or similar principle as that of the bill so withheld.


In the case where the House of Representatives or the Senate is of the opinion that the bill so introduced or referred to for consideration has the same or similar principle as that of the bill being withheld, the President of the House of Representatives or the President of the Senate shall refer such bill to the Constitutional Court for decision. If the Constitutional Court decides that it is a bill having the same or similar principle as that of the bill so withheld, such bill shall lapse.



Section 140


The payment of State funds shall be made only by the authority of the law on appropriations, the law on budgetary procedure, the law on transfer of appropriations, the law on treasury reserves or the law on financial and fiscal discipline of the State, except that it may be advanced in the case of urgent necessity under the rules and procedure prescribed by law. In such case, the expenditure estimates for reimbursement must be set aside in the Transfer of Appropriations Act, the Supplementary Appropriations Act, or the Annual Appropriations Act for the following fiscal year.



Section 141


The expenditure estimates of the State shall be made in the form of an Act. If the Annual Appropriations Act for the following fiscal year is not enacted in time, the law on annual appropriations for the preceding fiscal year shall apply for the time being.


The State shall allocate adequate budgets for the independent performance of duties of the National Assembly, the Courts, the Independent Organs and the State Attorney Organ in accordance with the rules prescribed by the law on financial and fiscal discipline of the State. In the case where the National Assembly, the Court, the Independent Organ or the State Attorney Organ is of the opinion that the allocated budgets may not be adequate for the performance of its duties, it may directly submit a motion to the committee.



Section 142


The introduction of an annual appropriations bill must show the sources of revenues and estimated revenues, expected outcome or output from payments, and conformity with the National Strategy and development plans, in accordance with rules prescribed in the law on financial and fiscal discipline of the State.



Section 143


The House of Representatives must complete the consideration of an annual appropriations bill, supplementary appropriations bill and transfer of appropriation bill within one hundred and five days as from the date the bill reaches the House of Representatives.


If the House of Representatives does not complete the consideration of the bill within the time period referred to in paragraph one, such bill shall be deemed to have been approved by the House of Representatives and shall be submitted to the Senate for consideration.


In the consideration by the Senate, the Senate must approve or disapprove it without any amendment within twenty days as from the date the bill reaches the Senate. Upon the lapse of such time period, such bill shall be deemed to have been approved by the Senate; in such case and in the case where the Senate approves it, further proceedings under section 81 shall be taken.


If the Senate disapproves the bill, the provisions of section 138 paragraph two shall apply mutatis mutandis. In this regard, the House of Representatives shall forthwith reconsider the bill.


The time period referred to in paragraph one and paragraph three shall not include the time period for consideration by the Constitutional Court under section 144 paragraph three.



Section 144


In the consideration of an annual appropriations bill, supplementary appropriations bill, and transfer of appropriations bill, a Member of the House of Representatives shall not submit a motion altering or adding any item or amount in an item to the bill, but may submit a motion reducing or abridging the expenditures which are not expenditures according to any of the following obligations:







1.
money for payment of the principal of a loan;






2.
interest on a loan;






3.
money payable in accordance with the law.




In consideration by the House of Representatives, the Senate or a committee, any proposal, submission of a motion or commission of any act, which results in direct or indirect involvement by Members of the House of Representatives, Senators or members of a committee in the use of the appropriations, shall not be permitted.


In the case where Members of the House of Representatives or Senators comprising not less than one-tenth of the total number of existing members of each House are of the opinion that a violation of the provisions of paragraph two has occurred, they shall refer the opinion to the Constitutional Court for decision, and the Constitutional Court shall complete the decision within fifteen days as from the date of receipt of such opinion. In the case where the Constitutional Court decides that a violation of the provisions of paragraph two has occurred, such proposal, submission of motion, or commission of the act shall be ineffective. If the person who commits such violation is a Member of the House of Representatives or a Senator, his or her membership shall be terminated as from the date the Constitutional Court renders the decision. The right of such person to stand for election shall also be revoked. In the case where the Council of Ministers commits or approves the commission of such action, or is aware of the action but fails to order its cessation, the Council of Ministers shall vacate office en masse as from the date the Constitutional Court renders the decision, and the right to stand for election of the ministers whose offices are vacated shall also be revoked unless he or she can prove that he or she was not present in the meeting at the time of passing the resolution. The person who commits the violation shall be liable for restitution with interest.


In regard to any State official who operates a project or authorises or allocates budget with the knowledge that a violation of the provisions of paragraph one or paragraph two is committed, if he or she has recorded his or her objection in writing or has informed the National Anti-Corruption Commission in writing, he or she shall be exempted from any liability.


A claim for restitution under paragraph three and paragraph four may be made within twenty years as from the date the budget is allocated.


In the case where the National Anti-Corruption Commission is informed according to paragraph four, it shall forthwith conduct a secret investigation. If it is of the opinion that there is a prima facie case, an opinion shall be submitted to the Constitutional Court for further proceedings under paragraph three. In any case whatsoever, the National Anti-Corruption Commission, the Constitutional Court or any other person shall not disclose information about the informant.



Section 145


The Prime Minister shall hold a bill already approved by the National Assembly for five days as from the date of its receipt from the National Assembly. If there is no need for proceedings under section 148, the Prime Minister shall present the bill to the King within twenty days as from the date such period lapses.



Section 146


If the King refuses His assent to a bill and either returns it to the National Assembly or does not return it within ninety days, the National Assembly must re-deliberate such bill. If the National Assembly resolves to reaffirm the bill with the votes not less than two-thirds of the total number of existing members of both Houses, the Prime Minister shall present such bill to the King for signature once again. If the King does not sign and return the bill within thirty days, the Prime Minister shall cause the bill to be promulgated as an Act in the Government Gazette as if the King had signed it.



Section 147


In the case where the term of the House of Representatives expires or the House of Representatives is dissolved, the draft Constitution Amendments or bills which have not yet been approved by the National Assembly or which have been approved by the National Assembly but the King has refused His assent or have not returned within ninety days, shall lapse.


With regard to all draft Constitution Amendments or bills which have not yet been approved by the National Assembly and lapsed under paragraph one, if the Council of Ministers which is newly appointed after the general election makes a request to the National Assembly for the National Assembly, the House of Representatives or the Senate, as the case may be, to further consider such amendments or bills, and the National Assembly so agrees, the National Assembly, the House of Representatives or the Senate, as the case may be, shall further consider such amendments or bills, provided that the Council of Ministers makes such requests within sixty days as from the date of convocation of the first sitting of the National Assembly after the general election.



Section 148


Before the Prime Minister presents any bill to the King for signature under section 81,







1.
if Members of the House of Representatives, Senators or members of both Houses comprising not less than one-tenth of the total number of the existing members of both Houses are of the opinion that the provisions of the said bill are contrary to or inconsistent with the Constitution or it is enacted contrary to the provisions of the Constitution, they shall submit their opinion to the President of the House of Representatives, the President of the Senate or the President of the National Assembly, as the case may be, and the President of the House receiving such opinion shall then refer it to the Constitutional Court for decision and inform the Prime Minister thereof without delay;






2.
if the Prime Minister is of the opinion that the provisions of the said bill are contrary to or inconsistent with the Constitution or it is enacted contrary to the provisions of the Constitution, the Prime Minister shall refer such opinion to the Constitutional Court for decision and inform the President of the House of Representatives and the President of the Senate thereof without delay.




During the consideration of the Constitutional Court, the Prime Minister shall not present the bill to the King for signature.


If the Constitutional Court decides that the provisions of such bill are contrary to or inconsistent with the Constitution or it is enacted contrary to the provisions of the Constitution and that such provisions of the bill form the essential element thereof, such bill shall lapse.


If the Constitutional Court decides that the provisions of such bill are contrary to or inconsistent with the Constitution otherwise than in the case specified in paragraph three, such conflicting or inconsistent provisions shall lapse and the Prime Minister shall take further proceedings under section 81.



Section 149


The provisions of section 148 shall apply mutatis mutandis to draft rules of procedure of the House of Representatives, draft rules of procedure of the Senate and draft rules of procedure of the National Assembly which have already been approved by the House of Representatives, the Senate or the National Assembly, as the case may be, before their publication in the Government Gazette.



Section 150


Every Member of the House of Representatives or Senator has the right to interpellate verbally or in writing a Minister on any matter within the scope of his or her authority in accordance with the rules of procedure of that House which shall at least stipulate to allow verbal interpellation without prior notice.


The Minister has the right to refuse to answer an interpellation if the Council of Ministers is of the opinion that the matter should not yet be disclosed on the ground of safety or vital interest of the State.



Section 151


Members of the House of Representatives comprising not less than one-fifth of the total number of the existing Members of the House have the right to submit a motion for a general debate for the purpose of passing a vote of no-confidence in an individual Minister or the Council of Ministers en masse.


When the motion under paragraph one has been submitted, the dissolution of the House of Representatives shall not be permitted, except where the motion is withdrawn or the resolution is passed without being supported by votes in accordance with paragraph four.


If the general debate is concluded with a resolution not to pass over the agenda of the general debate, the House of Representatives shall pass a vote of confidence or no-confidence. Voting in such case shall not take place on the same date as of the conclusion of the debate.


The vote of no-confidence must be adopted by more than one-half of the total number of the existing Members of the House of Representatives.


The Minister who has vacated the previous office but remains in other office after the date the Members of the House of Representatives submit the motion under paragraph one or who has vacated the previous office for not more than ninety days prior to the date of such submission of the motion but remains in other office, shall still be subject to the debate for the purpose of passing a vote of no-confidence.



Section 152


Members of the House of Representatives comprising not less than one-tenth of the total number of the existing Members of the House of Representatives have the right to submit a motion for a general debate to inquire about facts or recommend issues without a resolution to be passed.



Section 153


Senators comprising not less than one-third of the total number of the existing Members of the Senate have the right to submit a motion for a general debate in the Senate for the purpose of requesting the Council of Ministers to give statements of fact or explain important problems in connection with the administration of the State affairs without a resolution to be passed.



Section 154


The submission of a motion for a general debate under section 151, section 152 or section 153, as the case may be, may be made once a year.


The provision of paragraph one shall not apply to the general debate under section 151 which is concluded with a resolution to pass over the agenda of the general debate.



Section 155


In the case where there is an important issue concerned with the security, safety or economy of the country in regards to which there should be a joint consultation between the National Assembly and the Council of Ministers, the Leader of the Opposition in the House of Representatives may give a notice to the President of the National Assembly requesting that a general debate be held at a sitting of the National Assembly. In such case, the President of the National Assembly must hold the sitting within fifteen days as from the date the notice is received but no resolution shall be passed by the National Assembly on the issue put in the debate.


The sitting under paragraph one shall be in camera and it shall be the duty of the Council of Ministers to attend such sitting.



Part 5. Joint Sittings of the National Assembly



Section 156


The National Assembly shall hold a joint sitting in the following cases:







1.
the approval of the appointment of the Regent under section 17;






2.
the making of a solemn declaration by the Regent before the National Assembly under section 19;






3.
the acknowledgement of an amendment to the Palace Law on Succession, B.E. 2467 (1924) under section 20;






4.
the acknowledgement or approval of the succession to the Throne under section 21;






5.
the approval of the prorogation of a session under section 121;






6.
the opening of the session of the National Assembly under section 122;






7.
the consideration of an organic law bill under section 132;






8.
the reconsideration of an organic law bill or a bill under section 146;






9.
the consideration for approval under section 147;






10.
the holding of a general debate under section 155 and section 165;






11.
the making of the rules of procedure of the National Assembly under section 157;






12.
the announcement of policies under section 162;






13.
the approval of the declaration of war under section 177;






14.
the hearing and approval of a treaty under section 178;






15.
the amendment to the Constitution under section 256;






16.
other cases as provided in the Constitution.





Section 157


At a joint sitting of the National Assembly, the rules of procedure of the National Assembly shall apply. While the rules of procedure of the National Assembly have not yet been issued, the rules of procedure of the House of Representatives shall apply mutatis mutandis for the time being.


The provisions applicable to both Houses shall apply mutatis mutandis to the joint sitting of the National Assembly, except that, for the appointment of a committee, the number of committee members appointed from the members of each House must be in proportion to or in close proportion to the number of members of each House.



CHAPTER VIII. THE COUNCIL OF MINISTERS



Section 158


The King appoints the Prime Minister and not more than thirty five other Ministers to constitute the Council of Ministers having the duties to carry out the administration of the State affairs in accordance with the principle of collective responsibility.


The Prime Minister must be appointed from a person who is approved by the House of Representatives under section 159.


The President of the House of Representatives shall countersign the Royal Command appointing the Prime Minister.


The Prime Minister shall not hold office for more than eight years in total, whether or not holding consecutive term. However, it shall not include the period during which the Prime Minister carries out duties after vacating office.



Section 159


The House of Representatives shall complete its consideration for approval of the person suitable to be appointed as Prime Minister from a person who has the qualifications and is not under any of the prohibitions under section 160, and is a person listed by a political party under section 88, only with respect to the list of names of political parties whose members have been elected as Members of the House of Representatives constituting not less than five per cent of the total number of existing Members of the House of Representatives.


The nomination under paragraph one shall be endorsed by members comprising not less than one-tenth of the total number of the existing Members of the House of Representatives.


The resolution of the House of Representatives approving the appointment of a person as Prime Minister shall be passed by open votes and by the votes of more than one half of the total number of the existing Members of the House of Representatives.



Section 160


A Minister must:







1.
be of Thai nationality by birth;






2.
be not less than thirty-five years of age;






3.
have graduated with not lower than a Bachelor’s degree or its equivalent;






4.
be of evident integrity;






5.
not have behaviour which is a serious violation of or failure to comply with ethical standards;






6.
not be under any of the prohibitions under section 98;






7.
not be a person sentenced by a judgment to imprisonment, irrespective of the finality of the case or a suspension of the punishment, except for an offence committed through negligence, a petty offence or a defamation offence;






8.
not be a person whose office has been vacated on the grounds of committing any prohibited act under section 186 or section 187, for a period of less than two years up to the date of appointment.





Section 161


Before taking office, a Minister must make a solemn declaration before the King in the following words:


“I, (name of the declarer), do solemnly declare that I will be loyal to the King and will faithfully perform my duties in the interests of the country and of the people. I will also uphold and observe the Constitution of the Kingdom of Thailand in every respect.”


In the case where the King has commanded the Council of Ministers to perform duties before making a solemn declaration, such Council of Ministers may proceed in accordance with section 162 paragraph two. In this case, the Council of Ministers under section 168 (1) shall be discharged from the performance of duties from the date of such command.



Section 162


The Council of Ministers which will assume the administration of the State affairs must, within fifteen days as from the date it takes office, states its policies to the National Assembly, which must be consistent with the duties of the State, directive principles of State policies and National Strategy, and declares the sources of incomes which will be expended in the implementation of the policies, with respect to which no vote of confidence shall be passed.


Before stating policies to the National Assembly under paragraph one, if there occurs a case of importance and necessary urgency which, if left delayed, will affect vital interests of the State, the Council of Ministers which has taken office may, for the time being, perform such acts in so far as it is necessary.



Section 163


A Minister has the right to attend and give statements of fact or opinions at a sitting of the House but has no right to vote, except in the case of voting in the House of Representatives where such Minister is also a Member of the House of Representatives. The privileges provided in section 124 shall apply mutatis mutandis.



Section 164


The Council of Ministers shall administer State affairs in accordance with the provisions of the Constitution, laws and the policies stated to the National Assembly, and shall also act in accordance with the following rules:







1.
to perform duties and exercise powers with honesty, in good faith, with dedication, openness and thoroughness and cautiousness in carrying out various acts for the greatest benefit of the country and the public in common;






2.
to strictly observe disciplines of the activities pertaining to State funds under the law on financial and fiscal disciplines of the State;






3.
to uphold and comply with good public governance principles;






4.
to encourage all sectors of society to co-exist with fairness, happiness, unity and solidarity;




Ministers shall be individually responsible to the House of Representatives for matters under their duties and powers, and shall also be collectively responsible to the National Assembly for the determination of policies and implementation of policies of the Council of Ministers



Section 165


In the case where there is an important problem in the administration of the State affairs in regard to which the Council of Ministers deems it advisable to take the opinions of Members of the House of Representatives and Senators, the Prime Minister may submit a notice to the President of the National Assembly requesting that a general debate be held at a joint sitting of the National Assembly. In such case, no resolution shall be passed by the National Assembly on the issue put in the debate.



Section 166


In the case where there are reasonable grounds, the Council of Ministers may call for a referendum on any matter which is not an issue contrary to or inconsistent with the Constitution or an issue relating to any individual or group of persons as provided by law.



Section 167


Ministers vacate office en masse upon:







1.
the termination of ministership of the Prime Minister under section 170;






2.
the expiration of the term or the dissolution of the House of Representatives;






3.
the resignation of the Council of Ministers;






4.
the vacation of office on the grounds of section 144




When Ministers vacate office en masse under (1), (3) or (4), proceedings for a new Council of Ministers under section 158 and section 159 shall be taken.



Section 168


The outgoing Council of Ministers shall continue to perform duties subject to the following conditions:







1.
in the case of the vacation of office under section 167 (1), (2) or (3), the outgoing Council of Ministers shall continue to perform duties until the newly appointed Council of Ministers takes office, except in the case where the Prime Minister vacates office under section 167 (1) on the grounds of being disqualified or being under any of the prohibitions under section 98 or section 160 (4) or (5), the Prime Minister shall not continue to perform duties;






2.
in the case of the vacation of office under section 167 (4), the outgoing Council of Ministers shall not continue to perform duties.




In the case where the Council of Ministers cannot continue to perform duties under (2) or the Council of Ministers continuing to perform duties resigns en masse, and the proceedings under section 158 and section 159 cannot be taken due to any reason or the proceedings under section 158 and section 159 have not been completed, the Permanent Secretaries shall perform duties as the Ministers of such Ministries only in so far as it is necessary for the time being, and the Permanent Secretaries shall elect one person among themselves to perform duties as Prime Minister.



Section 169


The outgoing Council of Ministers under section 167 (2) having to continue to perform duties under section 168 shall perform duties subject to the following conditions:







1.
refraining from acts which result in giving approval to works or projects or which creates an obligation on the subsequent Council of Ministers, except as already determined in the annual appropriation;






2.
refraining from the appointment or transfer of government officials holding permanent positions or receiving permanent salaries, or officials of State agency, State enterprise, or undertaking in which the State is a major shareholder, or discharging such person from the performance of duties or removal of such person from office, or instructing another person to perform duties in lieu of such person, except by prior approval of the Election Commission;






3.
refraining from acts which result in giving approval to the expenditure of budget reserved for an emergency or exigency, except by prior approval of the Election Commission;






4.
refraining from the utilisation of State resources or State personnel for performing acts which may have an effect on an election, and refraining from the violation of any prohibitions under the rules prescribed by the Election Commission.





Section 170


The ministership of an individual Minister terminates upon:







1.
death;






2.
resignation;






3.
the passing of a vote of no-confidence by the House of Representatives;






4.
being disqualified or being under any of the prohibitions under section 160;






5.
having done an act prohibited by section 186 or section 187;






6.
the issuance of a Royal Command to remove a Minister from office under section 171;




Apart from the grounds for termination of ministership of an individual Minister under paragraph one, the ministership of the Prime Minister also terminates upon the lapse of the period of time under section 158 paragraph four.


The provisions of section 82 shall apply mutatis mutandis to the termination of ministership under (2), (4) or (5) or paragraph two. For this purpose, the Election Commission shall also have the power to refer the matter to the Constitutional Court for decision.



Section 171


The King has the Royal Prerogative to remove a Minister from his or her office upon the advice of the Prime Minister.



Section 172


For the purpose of maintaining national or public safety or national economic security, or averting public calamity, the King may issue an Emergency Decree which shall have force as an Act.


The issuance of an Emergency Decree under paragraph one shall be made only when the Council of Ministers is of the opinion that it is an emergency of necessity and urgency which is unavoidable.


In the subsequent sitting of the National Assembly, the Council of Ministers shall submit the Emergency Decree to the National Assembly for its consideration without delay. If it is out of session and it would be a delay to wait for the opening of an ordinary session, the Council of Ministers must proceed to convoke an extraordinary session of the National Assembly in order to expeditiously consider whether to approve or disapprove the Emergency Decree. If the House of Representatives disapproves it or approves it but the Senate disapproves it and the House of Representatives reaffirms its approval by the votes of not more than one-half of the total number of the existing Members of the House of Representatives, the Emergency Decree shall lapse, prescribed that it shall not affect any act done during the enforcement of such Emergency Decree.


If the Emergency Decree under paragraph one has the effect of amending or repealing any provisions of any law and such Emergency Decree has lapsed in accordance with paragraph three, the provisions of the law in force before the amendment or repeal shall continue to be in force as from the day the disapproval of such Emergency Decree is effective.


If the House of Representatives and the Senate approve the Emergency Decree, or if the Senate disapproves it but the House of Representatives reaffirms its approval by the votes of more than one-half of the total number of the existing Members of the House of Representatives, such Emergency Decree shall continue to have the force of an Act.


The Prime Minister shall cause the approval or disapproval of the Emergency Decree to be published in the Government Gazette. In case of disapproval, it shall be effective as from the day following the date of its publication in the Government Gazette.


The consideration of an Emergency Decree by the House of Representatives and the Senate and reaffirmation of an approval of an Emergency Decree must take place at the first opportunity in the sittings of the respective Houses.



Section 173


Before the House of Representatives or the Senate approves any Emergency Decree, Members of the House of Representatives or Senators comprising not less than one-fifth of the total number of the existing members of each House have the right to submit an opinion to the President of the House of which they are members that the Emergency Decree is not in accordance with section 172 paragraph one, and the President of such House shall, within three days as from the date of receipt of such opinion, refer it to the Constitutional Court for decision. The consideration of such Emergency Decree shall be deferred until the decision of the Constitutional Court has been notified.


The Constitutional Court shall have the decision within sixty days as from the date of receipt of such matter, and the Constitutional Court shall notify such decision to the President of the House referring such opinion.


In the case where the Constitutional Court decides that any Emergency Decree is not in accordance with section 172 paragraph one, such Emergency Decree shall not have the force of law ab initio.


The decision of the Constitutional Court that any Emergency Decree is not in accordance with section 172 paragraph one, must be made by the votes of not less than two thirds of the total number of the existing members of judges of the Constitutional Court.



Section 174


In the case where it is necessary to have a law on taxes, duties or currency, which, in the interests of the State, requires urgent and confidential consideration, the King may issue an Emergency Decree which shall have force as an Act.


The provisions of section 172 paragraph three, paragraph four, paragraph five, paragraph six and paragraph seven shall apply mutatis mutandis to an Emergency Decree issued in accordance with the provisions of paragraph one. However, if the Emergency Decree is issued during a session, it shall be submitted to the House of Representatives within three days as from the day following the date of its publication in the Government Gazette.



Section 175


The King has the Royal Prerogative to issue a Royal Decree which is not contrary to the law.



Section 176


The King has the Royal Prerogative to declare and lift martial law.


In the case where it is necessary to declare martial law in a certain locality as a matter of urgency, the military authority may do so under the law on martial law.



Section 177


The King has the Royal Prerogative to declare war with the approval of the National Assembly.


The resolution of approval by the National Assembly must be passed by the votes of not less than two-thirds of the total number of the existing members of both Houses.



Section 178


The King has the Royal Prerogative to conclude a peace treaty, armistice, and other treaties with other countries or international organisations.


Any treaty which provides for a change in Thai territories or external territories over which Thailand has sovereign right or jurisdiction under a treaty or international law, or which requires the enactment of an Act for implementation, and other treaties which may have wide scale effects on the security of economy, society, or trade or investment of the country must be approved by the National Assembly. In this regard, the National Assembly shall complete its consideration within sixty days as from the date of receipt of such matter. If the National Assembly does not complete the consideration within such period of time, it shall be deemed that the National Assembly has given approval.


Other treaties which may have wide scale effects on the security of economy, society, or trade or investment of the country under paragraph two are treaties pertaining to free trade, common customs union, or the authorization of natural resources utilisation, or which cause the country to lose rights over natural resources, in whole or in part, or on any other treaties provided by law.


There shall also be a law prescribing procedures for the public to participate in the expression of opinions and to obtain necessary remedy from the effects of conclusion of a treaty under paragraph three.


Where a question arises as to whether any treaty constitutes a case under paragraph two or paragraph three, the Council of Ministers may request the Constitutional Court to render a decision thereon. The Constitutional Court shall complete its decision within thirty days as from the date of receipt of such request.



Section 179


The King has the Royal Prerogative to grant a pardon.



Section 180


The King appoints and removes officials in the military service and civil service who hold the positions of Permanent Secretary, Director-General and their equivalents, except in the case of vacation of office upon death, retirement or removal from government service due to a punishment.



Section 181


A government official and a State official holding a permanent position or receiving a permanent salary and not being a political official shall not be a political official or hold other political positions.



Section 182


All laws, Royal Rescripts and Royal Commands relating to the State affairs must be countersigned by a Minister unless otherwise provided in the Constitution.



Section 183


Emoluments and other remuneration of Privy Councillors, President and Vice-Presidents of the House of Representatives, President and Vice-Presidents of the Senate, Leader of the Opposition in the House of Representatives, Members of the House of Representatives and Senators shall be prescribed by Royal Decree.


Gratuities, pensions or other remuneration of Privy Councillors who vacate their office shall be prescribed by Royal Decree.



CHAPTER IX. CONFLICT OF INTEREST



Section 184


A Member of the House of Representatives and Senator shall not:







1.
hold any position or have any duty in a government agency, State agency or State enterprise, or hold a position of a member of a local assembly or a local administrator;






2.
receive or interfere or intervene in the acquisition of any concession from the State, a government agency, State agency or State enterprise, or become a party to a contract of the nature of monopoly or exclusivity with the State, a government agency, State agency or State enterprise, or become a partner or shareholder in a partnership or company receiving such concession or becoming a party to a contract of such nature, whether directly or indirectly;






3.
receive any special money or benefit from a government agency, State agency or State enterprise apart from that given by the government agency, State agency or State enterprise to other persons in the ordinary course of business;






4.
directly or indirectly perform any act which amounts to a wrongful obstruction of or interference with the exercise of rights or liberties of newspapers or mass media.




This section shall not apply in the case where a Member of the House of Representatives or a Senator receives military pensions, gratuities, pensions, annuities for royalty or any other form of payment of the same nature, and shall not apply in the case where a Member of the House of Representatives or a Senator accepts or holds a position of a committee Member of the National Assembly, the House of Representatives or the Senate, or a committee member appointed in the course of the administration of State affairs related to parliamentary affairs, or a committee member specifically provided by law.


The provisions in (2) and (3) shall apply to spouses and children of Members of the House of Representatives or Senators and also to persons other than spouses and children of such members of the House of Representatives or Senators who act as agents or partners of, or who are entrusted by Members of the House of Representatives or Senators to act under this section.



Section 185


A Member of the House of Representatives and a Senator shall not, through the status or position of Member of the House of Representatives or Senator, carry out any act which, by nature, amounts to an intervention of or interference with the following matters, whether directly or indirectly, for his or her own benefit, the benefit of another person or of a political party:







1.
the performance of official functions or carrying out of work within the usual duties of a government official, official or employee of a government agency, State agency, State enterprise, an enterprise in which the State is a major shareholder or a local government organisation;






2.
the carrying out of an act which, by nature, enables him or her to participate in the spending of budget or granting of approval of any project of a State agency, except an act within the affairs of the National Assembly;






3.
the recruitment, appointment, transfer, reshuffle, promotion, salary increase, or removal from office of a government official who holds a permanent position or receives salary and is not a political official, an official or employee of a government agency, State agency, State enterprise, an enterprise in which the State is a major shareholder or local government organisation.





Section 186


The provisions in section 184 shall also apply to Ministers mutatis mutandis, except for the following cases:







1.
holding positions or carrying out acts provided by the law to be the duties or powers of the Minister;






2.
carrying out acts pursuant to the duties and powers in the administration of State affairs, or pursuant to the policies stated to the National Assembly, or as provided by law.




Apart from the cases under paragraph one, a Minister shall not, through his or her status or position, carry out any act, whether directly or indirectly, which amounts to a wrongful intervention of or interference with the performance of duties of a State official for    his or her own benefit, the benefit of another person or of a political party, as stipulated in the ethical standards.



Section 187


A Minister shall neither be a partner or shareholder of a partnership or a company, nor retain partner or shareholder status of a partnership or a company up to the limit as provided by law, and shall not be an employee of any person.


In the case where any Minister intends to continue to receive benefits in the cases under paragraph one, such Minister shall inform the President of the National Anti Corruption Commission within thirty days from the date of the appointment, and shall transfer his or her shares in such partnership or company to a juristic person which manages assets for the benefit of other persons, as provided by law.


The Minister shall not be involved in the administration or management of shares or affairs of the partnership or company under paragraph two in any way.


The part of this section which relates to partner or shareholder status shall also apply to the spouse and children of a Minister who have not yet become sui juris, and to the holding of shares of a Minister which are in possession or under supervision of another person in any way.



CHAPTER X. THE COURTS



Part 1. General Provisions



Section 188


The trial and adjudication of cases are the powers of the Courts which must be carried out in accordance with the laws and in the name of the King.


Judges and justices are independent in trial and adjudication of cases, in accordance with the Constitution and laws in the swift and fair manner, and without any partiality.



Section 189


All Courts may be established only by Acts.


Any establishment of a new Court or prescription of a procedure for the trial and adjudication of any particular case, or a case of any particular charge in place of a Court existing under the law for trying such case shall not be done.



Section 190


The King appoints and removes judges and justices. In the case where an office is vacated due to death, retirement, expiration of term, or being removed from office, the matter shall be reported to the King for information.



Section 191


Before taking office, a judge and justice shall make a solemn declaration before the King in the following words:


“I, (name of the declarer) do solemnly declare that I will be loyal to His Majesty the King and will faithfully perform my duties in the name of the King without any partiality in the interest of justice, of the people and of the public order of the Kingdom. I will also uphold and observe the democratic regime of government with the King as Head of the State, the Constitution of the Kingdom of Thailand and the law in every respect.”



Section 192


In the case of a dispute on the competent jurisdictions between the Court of Justice, the Administrative Court, or the Military Court, a ruling shall be made by a committee consisting of the President of the Supreme Court as Chairperson, the President of the Supreme Administrative Court, the Chief of Military Judicial Office and not more than four qualified persons as provided by law as members.


The rules and procedures for ruling on a dispute on the competent jurisdictions between the Courts under paragraph one shall be as provided by law.



Section 193


Each Court shall, except the Military Court, have a secretariat which is independent in personnel administration, budget and other activities, with the Head of the Office as the superior official directly responsible to the President of each Court, as provided by law.


The Court of Justice and the Administrative Court shall have its particular and appropriate salaries and remuneration system as provided by law.



Part 2. Courts of Justice



Section 194


The Courts of Justice have the powers to try and adjudicate all cases except those specified, by the Constitution or the law, to be within the jurisdiction of other Courts.


The establishment, procedures, and operations of the Courts of Justice shall be in accordance with the law thereon.



Section 195


There shall be a Criminal Division for Persons Holding Political Positions in the Supreme Court, the panel of which shall consist of at least five but not more than nine judges in the Supreme Court holding a position not lower than Justice of the Supreme Court or senior judges having held a position not lower than Justice of the Supreme Court who are elected, on a case-by-case basis, at a plenary meeting of the Supreme Court, in accordance with the Organic Act on Criminal Procedure for Persons Holding Political Positions.


The Supreme Court’s Criminal Division for Persons Holding Political Positions has the powers to try and adjudicates all cases as provided by the Constitution.


The criminal procedure for persons holding political positions shall be in accordance with the Organic Act on Criminal Procedure for Persons Holding Political Positions.


An appeal against a judgment of the Supreme Court’s Criminal Division for Persons Holding Political Positions may be submitted to the plenary meeting of the Supreme Court within thirty days as from the date of judgment of the Supreme Court’s Criminal Division for Persons Holding Political Positions.


The consideration of an appeal of the plenary meeting of Supreme Court under paragraph four, shall be undertaken by a panel of judges of the Supreme Court consisting of nine judges of the Supreme Court holding a position not lower than the Presiding Justice of the Supreme Court or senior judges having held a position not lower than the Presiding Justice of the Supreme Court who have never considered the case, and have been selected at the plenary meeting of the Supreme Court on a case-by-case basis, and when such panel of judges has made a decision, this decision shall be deemed as appellate decision of the plenary meeting of the Supreme Court.


In the case where the Supreme Court’s Criminal Division for Persons Holding Political Positions has delivered a judgment to remove any person from office or such judgment has the effect of removing any person from office, regardless of whether or not there is an appeal under paragraph four, such person shall vacate office as from the date of the judgment of Supreme Court’s Criminal Division for Persons Holding Political Positions.


Rules and procedures on appeal under paragraph four, and consideration of appeal under paragraph five, shall be in accordance with the Organic Act on Criminal Procedure for Persons Holding Political Positions.



Section 196


Personnel administration relating to judges of the Courts of Justice shall be independent, and shall be undertaken by the Judicial Commission of the Courts of Justice consisting of the President of the Supreme Court as Chairperson, and qualified members who are judicial officers of each level of the Court, and not more than two qualified persons who are not or have never been a judicial officer selected by judicial officer, as provided by law.



Part 3. Administrative Courts



Section 197


Administrative Courts have the powers to try and adjudicate administrative cases arising from the exercise of administrative power provided by law or from the carrying out of an administrative act, as provided by law.


There shall be a Supreme Administrative Court and Administrative Courts of First Instance.


The jurisdiction of the Administrative Courts under paragraph one does not include rulings made by Independent Organs pursuant to the direct exercise of their powers under the Constitution.


The establishment, procedures, and operations of the Administrative Courts shall be in accordance with the law thereon.



Section 198


Personnel administration relating to judges of Administrative Courts shall be independent, and shall be undertaken by the Judicial Commission of the Administrative Courts consisting of the President of the Supreme Administrative Court as Chairperson, and qualified members, who are judges of the Administrative Courts, and not more than two qualified persons who are not or have never been judges of Administrative Courts elected by judicial officers of the Administrative Courts, as provided by law.



Part 4. Military Courts



Section 199


Military Courts have the powers to try and adjudicate cases involving offenders who are subject to the jurisdiction of the Military Courts and other cases, as provided by law.


The establishment, procedures, and operations of the Military Courts as well as the appointment and removal of judges of Military Courts shall be as provided by law.



CHAPTER XI. CONSTITUTIONAL COURT



Section 200


The Constitutional Court consists of nine judges of the Constitutional Court appointed by the King from the following persons:







1.
three judges in the Supreme Court holding a position not lower than Presiding Justice of the Supreme Court for not less than three years elected by a plenary meeting of the Supreme Court;






2.
two judges of the Supreme Administrative Court holding a position not lower than judge of the Supreme Administrative Court for not less than five years elected by a plenary meeting of the Supreme Administrative Court;






3.
one qualified person in law obtained by selection from persons holding or having held a position of Professor of a university in Thailand for not less than five years, and currently having renowned academic work;






4.
one qualified person in political science or public administration obtained by selection from persons holding or having held a position of Professor of a university in Thailand for not less than five years, and currently having renowned academic work;






5.
two qualified persons obtained by selection from persons holding or having held a position not lower than Director-General or a position equivalent to a head of government agency, or a position not lower than Deputy Attorney-General, for not less than five years.




In the case where the Presiding Justice of the Supreme Court cannot be selected under (1), the plenary meeting of the Supreme Court may select a person from those who have held a position not lower than Judge in the Supreme Court for not less than three years.


The period under paragraph one shall be counted to the date of election or the date of application for selection, as the case may be. In a case of unavoidable necessity, the Selection Committee may announce a decrease of the period of time under paragraph one or paragraph two, but the decrease shall not result in a period of less than two years.



Section 201


A judge of the Constitutional Court shall also possess the qualifications as follows:







1.
being of Thai nationality by birth;






2.
being not less than forty-five years and not reaching sixty-eight years of age as from the date of election or the date of application for selection;






3.
having graduated with not lower than a Bachelor’s degree or its equivalent;






4.
being of evident integrity;






5.
being sufficiently in good health to perform duties efficiently.





Section 202


A judge of the Constitutional Court shall not be under any of the prohibitions as follows:







1.
being or having been a judge of the Constitutional Court or holding a position in any Independent Organ;






2.
any of the prohibitions under section 98 (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (17) or (18);






3.
having been sentenced by a final judgment to imprisonment, except for the case of an offence committed through negligence or a petty offence;






4.
being or having been a Member of the House of Representatives, a Senator, a political official, or a member of a local assembly or local administrator at any time during the period of ten years before election or application for selection;






5.
being or having been a member or holder of other position in a political party at any time during the period of ten years before election or application for selection;






6.
being a government official holding a permanent position or receiving salary;






7.
being an official or employee of a State agency, State enterprise or local government organisation or a director or adviser of a State agency or State enterprise;






8.
holding any position in a partnership, a company or an organisation carrying out business with a view to making and sharing profit or income, or being an employee of any person;






9.
engaging in an independent profession;






10.
being involved in circumstances which constitute a serious violation or failure to comply with ethical standards.





Section 203


In the case where a person suitable for appointment as a judge of the Constitutional Court must be selected, it shall be the duty and power of the Selection Committee which shall consists of:







1.
President of the Supreme Court as Chairperson;






2.
President of the House of Representatives and Leader of the Opposition in the House of Representatives as members;






3.
President of the Supreme Administrative Court as member;






4.
persons appointed by the Independent Organs, from persons who have the qualifications under section 201, are not under any of the prohibitions under section 202, and have never performed any duty in the Constitutional Court or Independent organs comprising one person from each organ, as members.




In the case where there is no person holding a position of member of selection committee under (2) or the number of members under (4) is incomplete by any cause, the selection committee shall consist of its remaining members.


The Secretariat of the Senate shall perform duties as the administrative unit of the selection committee.


The Selection Committee shall carry out the selection of persons who are suitable for appointment as judges of the Constitutional Court according to rules, procedures and conditions prescribed in the Organic Act on the Procedures of the Constitutional Court.


In case where there is a question pertaining to the qualifications of an applicant, a person who has been elected or selected, it shall be the duty and power of the Selection Committee to consider the matter, and its decision shall be final.


In the selection process, the Selection Committee shall deliberate with a view to selecting a person having high responsibility, courage in performing duties, and ethical behaviour that can be a good role model of the society. In addition to the process of announcement for application for the position, the Selection Committee may select persons who are generally suitable, provided that consent from such person must be obtained.



Section 204


A person who is elected or selected to hold the position of judge of the Constitutional Court must obtain the approval of the Senate with the votes of not less than one-half of the total number of the existing members of the Senate.


In the case where the Senate disapproves any selected or elected person, a new person shall be selected or elected and thereafter submitted to the Senate for approval.


After the selected or elected persons are approved by the Senate, they shall elect one amongst themselves to be the President of the Constitutional Court and inform the result to the President of the Senate.


The President of the Senate shall report to the King for appointment of the President and judges of the Constitutional Court and countersign the Royal Command.



Section 205


A person approved by the Senate to be a judge of the Constitutional Court who has not yet vacated office under section 202 (6), (7) or (8) or is still engaged in a profession under (9), shall present evidence of resignation or termination from engaging in such profession under section 202 (6), (7), (8) or (9) to the President of the Senate within the period as provided by the President of the Senate, which shall be the period before the President of the Senate reports to the King under section 204 paragraph four. In case of failure to present evidence within such period, it shall be deemed that such person has waived his or her rights and a new person shall be selected or elected.



Section 206


In considering an approval under section 204, if the number of persons approved by the Senate is not fewer than seven persons, the approved persons shall elect one amongst themselves to be the President of the Constitutional Court and inform the President of the Senate of the result without awaiting the complete number of nine approved persons, and upon receiving Royal appointments, the Constitutional Court shall perform its duty and power for the time being. During that period, the Constitutional Court shall be deemed to consist of number of the existing judges of the Constitutional Court.



Section 207


A judge of the Constitutional Court shall hold office for a term of seven years as from the date of appointment by the King and shall hold office for only one term.



Section 208


In addition to the vacation of office upon the expiration of term, a judge of the Constitutional Court vacates office upon:







1.
being disqualified under section 201 or being under any of the prohibitions under section 202;






2.
death;






3.
resignation;






4.
being seventy-five years of age;






5.
a resolution of the Constitutional Court by the votes of not less than three-fourths of the total number of the existing judges of the Constitutional Court to remove such person from office on the ground of violation or failure to comply with ethical standards of the Constitutional Court;






6.
removal from office due to a cause under section 235 paragraph three.




The President of the Constitutional Court who resigns shall also vacate the office of judge of Constitutional Court.


In the case where a judge of the Constitutional Court vacates office at the expiration of term, such judge of the Constitutional Court who vacates office shall remain in office to perform duties until a newly appointed judge of the Constitutional Court takes office.


In case where there is a question as to whether a judge of the Constitutional Court has vacated office under (1) or (3), it shall be duty and power of the Selection Committee under section 203 to make a decision. A decision of the Selection Committee shall be final.


A petition, petitioner, consideration, and decision under paragraph four shall be in accordance with rules and procedures prescribed in the Organic Act on the Procedures of the Constitutional Court.



Section 209


In the period during which a judge of the Constitutional Court has vacated office before the expiration of the term, and a judge of the Constitutional Court has not yet been appointed to fill the vacancy, the remaining judges of the Constitutional Court may continue to perform duties.


The provisions under paragraph one shall not apply when the remaining number of judges of the Constitutional Court is fewer than seven persons.



Section 210


The Constitutional Court has duties and powers as follows:







1.
to consider and adjudicate on the constitutionality of a law or bill;






2.
to consider and adjudicate on a question regarding duties and powers of the House of Representative, the Senate, the National Assembly, the Council of Ministers or Independent Organs;






3.
others duties and powers prescribed in the Constitution.




The submission of a petition and the conditions for submitting a petition, the consideration and adjudication, the rendering of a decision, and the operation of the Court, except as prescribed by the Constitution, shall be in accordance with the Organic Act on the Procedures of the Constitutional Court.


The provisions of section 188, section 190, section 191, and section 193 shall also apply to the Constitutional Court mutatis mutandis.



Section 211


A panel of judges of the Constitutional Court for hearing and rendering a decision shall consist of not fewer than seven judges.


A decision of the Constitutional Court shall be made by a majority of votes, unless otherwise prescribed by the Constitution.


In the case where the Constitutional Court accepts any case for consideration, any judge of the Constitutional Court may not refuse to adjudicate on the ground that the case does not fall under the jurisdiction of the Constitutional Court.


The decision of the Constitutional Court shall be final and binding on the National Assembly, the Council of Ministers, Courts, Independent Organs, and State agencies.



Section 212


In the application of a provision of law to any case, if a court by itself is of the opinion that, or a party to the case raises an objection with reasons that, such provision of law falls within the provisions of section 5 and there has not yet been a decision of the Constitutional Court pertaining to such provision, the court shall submit its opinion to the Constitutional Court for decision. During that time, the Court shall proceed with the trial, but shall temporarily stay its decision until a decision is made by the Constitutional Court.


In the case where the Constitutional Court is of the opinion that the objection of a party under paragraph one does not concern a matter which calls for a decision, the Constitutional Court may refuse to accept the case for consideration.


The decision of the Constitutional Court shall apply to all cases, but shall not affect final judgments of the Court, except in a criminal case where it shall be deemed that a person who has been convicted of a crime under a provision of law decided by the Constitutional Court as being unconstitutional under section 5 has never committed such offence, or where such person is still serving the sentence, he or she shall be released. However, this does not entitle such a person to claim for any compensation or damages.



Section 213


A person whose rights or liberties guaranteed by the Constitution are violated, has the right to submit a petition to the Constitutional Court for a decision on whether such act is contrary to or inconsistent with the Constitution, according to the rules, procedures and conditions prescribed by the Organic Act on Procedures of the Constitutional Court.



Section 214


In the case where a judge of the Constitutional Court must cease performing duties according to section 235 paragraph three, and there are fewer than seven judges remaining, the President of the Supreme Court and the President of the Supreme Administrative Court shall jointly appoint persons who possess the same qualifications and are not under any of the same prohibitions applicable to judges of the Constitutional Court to temporarily perform duties as judges of the Constitutional Court to complete the seat of nine judges. The appointed person shall perform duties as a judge of the Constitutional Court until the judge of the Constitutional Court who has been provisionally replaced is able to perform duties, or until a new judge is appointed to fill the vacancy.



CHAPTER XII. INDEPENDENT ORGANS



Part 1. General Provisions



Section 215


An Independent Organ is an organ established for the independent performance of duties in accordance with the Constitution and the laws.


The performance of duties and exercise of powers by an Independent Organ shall be honest, just, courageous, and without any partiality in exercising its discretion.



Section 216


In addition to the qualifications and the prohibitions specifically provided in the Part on each Independent Organ, a person holding a position in an Independent Organ shall have the general qualifications and not be under any of the general prohibitions as follows:







1.
being not less than forty-five years but not more than seventy years of age;






2.
having the qualifications under section 201 (1), (3), (4) and (5);






3.
not being under any of the prohibitions under section 202.





Section 217


In the case whereas suitable person is to be selected for appointment to a position in an Independent Organ, with the exception of the National Human Rights Commission, it shall be the duties and powers of the selection committee under section 203 to undertake the selection; however, the members of the Selection Committee under section 203 (4) shall consist of persons appointed by the Constitutional Court and Independent Organs not being an Independent Organ requiring selection.


The provisions of section 203, section 204, section 205 and section 206 shall apply mutatis mutandis to the selection under paragraph one.



Section 218


In addition to the vacation of office upon the expiration of term, a person holding a position in an Independent Organ shall vacate office upon:







1.
death;






2.
resignation;






3.
lacking the general qualifications or being under any of the general prohibitions under section 216, or lacking the specific qualifications or being under any of the specific prohibitions under section 222, section 228, section 232, section 238 or section 246 paragraph two and under the laws enacted under section 246 paragraph four, as the case may be.




The provisions of section 208 paragraph two, paragraph three, paragraph four and paragraph five and section 209 shall apply mutatis mutandis to the vacation of office of a person holding a position in an Independent Organ.


In the case where a person holding a position in an Independent Organ has to cease performing duties under section 235 paragraph three, if the remaining members are less than one-half of total numbers, the provisions of section 214 shall apply mutatis mutandis.



Section 219


The Constitutional Court and Independent Organs shall jointly prescribe ethical standards applicable to the judges of the Constitutional Court and persons holding positions in the Independent Organs, including the Auditor-General and heads of the secretariat of the Constitutional Court and the Independent Organs, and the ethical standards shall come into force upon their publication in the Government Gazette. Such ethical standards shall include the upholding of honour and interests of the Nation, and shall also explicitly specify the type of violation or non-compliance of ethical standards which is of a serious nature.


In preparing the ethical standards under paragraph one, opinions of the House of Representatives, the Senate, and the Council of Ministers shall also be taken into consideration. Upon their promulgation, they shall apply to Members of the House of Representatives, Senators and the Council of Ministers. However, this does not preclude the House of Representatives, the Senate or the Council of Ministers from prescribing additional ethics suitable to its performance of duties and not contrary to or inconsistent with the ethical standards under paragraph one, and shall be published in the Government Gazette.



Section 220


Each Independent Organ, except the State Audit Commission, shall have an agency in charge of its administrative work, operational work and facilitating work, in order for the Independent Organ to accomplish the missions and duties prescribed in the Constitution and laws and in accordance with the resolution or direction stipulated by the Independent Organ. There shall be one head of agency appointed by the approval of the respective Independent Organ who is in charge of the administration of work of such agency and is directly accountable to the Independent Organ, as prescribed by law.



Section 221


In performing duties, the Independent Organs shall extend mutual cooperation and assistance with a view to achieving the goals in performance of the duties of each respective organ. If any Independent Organ is of the opinion that there is a person who commits an unlawful act which falls in the scope of duties and powers of another Independent Organ, the former Independent Organ shall notify the latter Independent Organ to take further action in accordance with its duties and powers.



Part 2. Election Commission



Section 222


The Election Commission consists of seven commissioners appointed by the King upon the advice of the Senate from persons as follows:







1.
five persons selected by the selection committee from persons who have knowledge and expertise in various academic fields that will be useful for administration and management of election in honest and just manner, and are of evident integrity;






2.
two persons selected by the plenary meeting of the Supreme Court from persons who have knowledge, expertise and experience in the field of law, are of evident integrity, and had held a position not lower than Chief Justice or a position not lower than Director-General of a State Attorney Department for a period of not less than five years.




The person who will be selected as an Election Commissioner under (1) shall have qualifications under section 232 (2), (3), (4), (5), (6) or (7) or shall be a person who works or had worked in the civil society sector for a period of not less than twenty years, as prescribed by notification of the selection committee.



Section 223


The Election Commissioners shall hold office for a term of seven years as from the date of appointment by the King, and shall serve for only one term.


During the period in which an Election Commissioner vacates office prior to the expiration of the term and an Election Commissioner has not yet been appointed to fill the vacancy, the remaining Election Commission may continue to perform duties. However, if there are fewer than four Election Commissioners remaining, the Election Commission may carry out only an act which is necessary and unavoidable.



Section 224


The Election Commission shall have the duties and powers as follows:







1.
to hold or arrange for the holding of an election of Members of the House of Representatives, a selection of Senators, an election of members of the local assembly and local administrators and a referendum;






2.
to control and supervise elections and selections under (1) to proceed in an honest and just manner, and control and supervise the holding of a referendum to proceed in a lawful manner; for this purpose, it shall have the power to conduct an investigation or inquiry as necessary or as deemed appropriate;






3.
where the result of an investigation or inquiry under (2) indicates, or an act is found with reasonable grounds for suspicion that an election or selection under (1) has not proceeded in an honest or just manner, or a referendum has proceeded in an unlawful manner, it shall have the power to suspend, withhold, rectify or cancel the election or selection or referendum, and to order the holding of a new election, selection or referendum in certain polling stations or every polling station;






4.
to temporarily suspend the right to stand for election of a candidate for an election or selection under (1) for a period of not more than one year where there is evidence to reasonably believe that such person has committed or has connived at the act committed by other persons which is dishonest or which causes the election or selection to not proceed in an honest or just manner;






5.
to supervise the operation of political parties to be in accordance with the law;






6.
other duties and powers under the Constitution or laws.




In conducting an investigation or inquiry under (2), the Election Commission may entrust an individual Election Commissioner with the execution thereof or entrust a group of persons with the execution thereof under the supervision of an Election Commissioner in accordance with the rules, procedures and conditions prescribed by the Election Commission.


Each Election Commissioner who witnesses a commission of an offence shall have the power to exercise the power under (3) in respect of the polling station or the constituency in which the commission of the offence is witnessed, in accordance with the rules, procedures and conditions prescribed by the Election Commission.



Section 225


Prior to the announcement of the result of an election or a selection, if there is evidence to reasonably believe that such election or selection has not proceeded in an honest or just manner, the Election Commission shall have the power to order a new election or selection to be held in such polling station or constituency. If the person who committed such act is a candidate for the election or selection, as the case may be, or such person connives at the act of other persons, the Election Commission shall temporarily suspend the right of such person to stand for an election in accordance with the section 224 (4).


The order under paragraph one shall be final.



Section 226


When proceedings under section 225 are undertaken, or after announcing the result of an election or selection, if there appears evidence to reasonably believe that a candidate of the election or selection has committed a dishonest act in the election or selection or has connived at such act of other persons, the Election Commission shall submit a petition to the Supreme Court for an order to revoke the right to stand for election or the right to vote of such person.


The consideration of the Supreme Court under paragraph one shall be based upon the file of the investigation or inquiry of the Election Commission, and in the interest of justice, the Court shall have the power to order an inquiry for additional facts or evidence.


In the case where the Supreme Court has rendered a judgment deciding that the person under paragraph one has committed an offence as petitioned, the Supreme Court shall order the revocation of the right to stand for election or the right to vote of such person for a period of ten years, in accordance with the Organic Act on the Election of Members of the House of Representatives, or the Organic Act on Installation of Senators, as the case may be.


When the Supreme Court has ordered to accept the petition for consideration, if the accused is a Member of the House of Representatives or a Senator, that person shall cease performing duties until the Supreme Court renders a judgment deciding that he or she has not committed an offence. Upon conviction by a judgment of the Supreme Court, membership of the House of Representatives or the Senate of such person shall terminate as from the date of cessation of performance of duties.


A Member of the House of Representatives or Senator who ceases performing duties under paragraph four shall not be included in the total number of existing members of the House of Representatives or the Senate, as the case may be.


This section shall also apply mutatis mutandis to an election of members of the local assembly or a local administrator. However, the power of the Supreme Court shall vest in the Court of Appeal, and the order or judgment of the Court of Appeal shall be final.


The trial and adjudication of the Supreme Court or the Court of Appeal under this section shall be in accordance with the rules of the plenary meeting of the Supreme Court, which shall adopt the inquisitorial system, and shall be done in an expeditious manner.



Section 227


During the period in which a Royal Decree calling an election of Members of the House of Representatives or a selection of Senators or a Notification calling for a referendum is in force, no Election Commissioner shall be arrested, detained or summoned by a warrant for inquiry, except where permission of the Election Commission is obtained or where the arrest is made in flagrante delicto.


In the case where an Election Commissioner is arrested in flagrante delicto, or where an Election Commissioner is arrested or detained in other cases, a report shall be submitted forthwith to the Chairperson of the Election Commission, and the Chairperson shall have the power to order the release of the person so arrested, but if the Chairperson of the Election Commission is arrested or detained, the remaining Election Commission shall have the power to order a release.



Part 3. Ombudsmen



Section 228


There shall be three Ombudsmen appointed by the King upon the advice of the Senate from persons selected by the selection committee.


The selected persons must be persons with evident integrity and with knowledge and expertise, two of whom shall have experience related to the administration of State affairs in the position not lower than a Director-General or an equivalent head of government agency or a head of a State agency at least comparable to a department as prescribed by the selection committee, provided that they must hold such position for a period of not less than five years, and one of whom shall have experience in the operation of a public undertaking for a period of not less than twenty years.



Section 229


An Ombudsman shall hold office for a term of seven years as from the date of appointment by the King, and shall serve for only one term.



Section 230


The Ombudsmen have the duties and powers as follows:







1.
to recommend the relevant State agencies to revise any law, rule, regulations, rules or order or any operative procedure that causes grievance or unfairness or imposes an unnecessary or undue burden on the people;






2.
to conduct fact-finding when it is found that there is a person affected by grievance or unfairness arisen from non-compliance with the law or ultra vires acts of a State agency or State officials in order to recommend the relevant State agencies to eliminate or deter such grievance or unfairness;






3.
to submit to the Council of Ministers for acknowledgement that a State agency has not yet correctly and completely complied with Chapter V Duties of the State.




In the case where a relevant State agency has not implemented the recommendation of an Ombudsman under (1) or (2) without reasonable justification, the Ombudsman shall notify the Council of the Ministers to further consider the issuance of an order as deemed appropriate.


In proceeding under (1) or (2), if it is the case related to the human rights violation, the Ombudsmen shall refer the matter to the National Human Rights Commission for further action.



Section 231


In the performance of duties under section 230, an Ombudsman may refer a matter to the Constitutional Court or the Administrative Court upon making a finding as follows:







1.
where any provision of law begs the question of the constitutionality, the matter shall be referred together with an opinion to the Constitutional Court; the Constitutional Court shall consider and render a decision without delay in accordance with the Organic Act on Procedures of the Constitutional Court;






2.
where a rule, order or any other act of a State agency or a State official begs the question of the constitutionality or legality, the matter shall be referred to the Administrative Court; the Administrative Court shall consider and render a decision without delay in accordance with the law on establishment of Administrative Court and Administrative Court procedures.





Part 4. National Anti-Corruption Commission



Section 232


The National Anti-Corruption Commission shall consist of nine commissioners appointed by the King upon the advice of the Senate from persons selected by the selection committee.


The selected persons must be persons with evident integrity who have knowledge, expertise and experience in the field of law, accounting, economy, administration of State affairs or in any other field which is beneficial to the prevention and suppression of corruption, and shall have any of the qualifications as follows:







1.
serving or having served in the official service in a position not lower than Chief Justice, Chief Justice of the Administrative Court of First Instance, Chief Justice of the Central Military Court, or Director-General of a State Attorney Department for a period of not less than five years;






2.
serving or having served in the official service in a position not lower than a Director-General or an equivalent head of the government agency for a period of not less than five years;






3.
being or having been in a position of the chief executive of a State enterprise or other State agency which is not a government agency or a State enterprise for a period of not less than five years;






4.
holding or having held a position of professor in a university in Thailand for a period of not less than five years, and currently having renowned academic work;






5.
being or having been a practitioner of a profession certified by law who has regularly and continuously practiced the profession for a period of not less than twenty years up to the date of nomination, and having been certified by the professional organisation of such profession;






6.
being a person with knowledge, expertise and experience in the field of management, public finance, accounting or enterprise management at the level of not lower than a chief executive of a public company limited for a period of not less than ten years;






7.
having been in the position under (1), (2), (3), (4) or (6) for a total period of not less than ten years.




The counting of the period of time under paragraph two shall be made up to the date of nomination or the date of the application for selection, as the case may be.



Section 233


The National Anti-Corruption Commissioners shall hold office for a term of seven years as from the date of appointment by the King, and shall serve for only one term.


During the period in which the National Anti-Corruption Commissioner vacates office prior to the expiration of term and a National Anti-Corruption Commissioner has not yet been appointed to fill the vacancy, the remaining Commissioners may continue to perform duties, unless the number of the remaining Commissioners is fewer than five persons.



Section 234


The National Anti-Corruption Commission has the powers and duties as follows:







1.
to conduct an inquiry and prepare opinion in case where there is an accusation that a person holding a political position, a judge of the Constitutional Court, a person holding a position in an Independent Organ or the Auditor-General is involved in circumstances of unusual wealth, commits an act of corruption, or deliberately performs duties or exercises powers in contrary to the provisions of the Constitution or the law, or seriously contravenes or fails to comply with the ethical standards, for further proceeding in accordance with the Constitution or the Organic Act on Anti-Corruption;






2.
to conduct an inquiry and decide whether a government official is unusually wealthy, has committed an offence of corruption, or malfeasance in public office or malfeasance in judicial office, for further proceeding in accordance with the Organic Act on Anti-Corruption;






3.
to require persons holding political positions, judges of the Constitutional Court, persons holding positions in the Independent Organs, the Auditor-General and State officials to submit an account showing particulars of assets and liabilities of themselves, spouse and children who have not yet become sui juris, and to inspect and disclose the results of the inspection of such accounts, in accordance with the Organic Act on Anti Corruption;






4.
other duties and powers provided by the Constitution or the laws.




In the performance of duties under (1), (2) and (3), it shall be the duty of the National Anti-Corruption Commission to provide a measure or guideline that will enable efficient, prompt, honest and just performance of duties. In case of necessity, the National Anti-Corruption Commission may entrust the State agency whose duties and powers are related to the prevention and suppression of corruption to act on its behalf for the matter other than that of a serious offence or an act of a government official in certain level, or require competent officials of the secretariat of the National Anti-Corruption Commission to conduct preliminary investigation or inquiry in accordance with the rules, procedures and conditions prescribed in the Organic Act on Anti-Corruption.



Section 235


Subject to section 236, in the case where there is reasonable ground to suspect or there is an accusation that any person holding certain political positions as provided in the Organic Act on Anti-Corruption, judge of the Constitutional Court, person holding a position in an Independent Organ or the Auditor-General is involved in the circumstances under section 234 (1), the National Anti-Corruption Commission shall inquire into facts; if a resolution that such person has been involved in the circumstances or has committed the offence as submitted by the inquiry is passed by votes of not less than one half of the total number of the existing Commissioners that there are grounds in the accusation, the following proceedings shall be taken:







1.
in the case of serious contravention or non-compliance with the ethical standards, the matter shall be submitted to the Supreme Court for decision, and the provisions of section 226 paragraph seven shall apply mutatis mutandis to the trial and adjudication of the Supreme Court;






2.
in the case other than (1), the inquiry file shall be sent to the Attorney-General for instituting prosecution in the Supreme Court’s Criminal Division for Persons Holding Political Positions or to proceed otherwise in accordance with the Organic Act on Anti-Corruption.




In the conduct of an inquiry and passing of a resolution under paragraph one, the National Anti-Corruption Commission shall complete the proceedings within the period of time prescribed by the Organic Act on Anti-Corruption.


When the Supreme Court or the Supreme Court’s Criminal Division for Persons Holding Political Positions has accepted the case, the accused shall cease performing duties until a judgment is rendered, unless the Supreme Court or the Supreme Court’s Criminal Division for Persons Holding Political Positions has ordered otherwise. In the case where the Supreme Court or the Supreme Court’s Criminal Division for Persons Holding the Political Positions has rendered a judgment deciding that the accused is involved in the circumstances or has committed the offence as accused, as the case may be, the convicted person shall vacate office from the date the person ceases performing duties, and the Court shall revoke the right to apply for candidacy in an election of such person and may or may not revoke his or her right to vote for a period of not more than ten years.


Any person whose right to apply for candidacy in an election has been revoked in any case shall permanently have no right to apply for candidacy in an election or selection of Members of the House of Representatives, Senators, members of a local assembly or a local administrator, and shall have no right to hold any political position.


In the case where the Supreme Court’s Criminal Division for Persons Holding Political Positions has rendered a judgment convicting the person of an offence of unusual wealth or corruption, it shall forfeit assets of such person which are acquired from a commission of the offence, including all assets and any other benefits acquired in place of those assets, to be vested in the State.


The consideration of the Supreme Court and the Supreme Court’s Criminal Division for Persons Holding Political Positions shall be based upon the inquiry file of the National Anti-Corruption Commission, and in the interest of justice, the Court shall have the powers to conduct an inquiry to obtain additional facts and evidence.


This section shall apply mutatis mutandis to the persons under section 234 (3) who intentionally fails to submit an account showing assets and liabilities or intentionally submit the same with false statements or conceals facts which should be disclosed, and is involved in circumstances where it could be reasonably believed that the person has intentionally not disclosed the source of the assets or liabilities mutatis mutandis.



Section 236


Members of the House of Representatives, Senators, or members of both Houses of Representatives and Senate comprising not less than one-fifth of the total number of the existing members of both Houses or person shaving the right to vote comprising not fewer than twenty thousand persons shall have the rights to lodge with the President of the National Assembly a petition with reasonable evidence that any of the National Anti Corruption Commissioners has committed an act under section 234 (1). In case the President of the National Assembly is of the opinion that there are reasonable grounds to suspect that there has been an act as accused, the President of the National Assembly shall refer the matter to the President of the Supreme Court to appoint a panel of independent inquisitors from persons with political impartiality and evident integrity for conducting a fact-finding inquiry.


The qualifications, prohibitions, duties and powers, procedure of the inquiry, period of time for the inquiry and other necessary proceeding of the panel of independent inquisitors shall be as provided by law.



Section 237


When the inquiry is completed, the panel of independent inquisitors shall proceed as follows:







1.
if it is of the opinion that the accusation has no prima facie case, the accusation shall be lapsed, and such order shall be final;






2.
if it is of the opinion that the accused has seriously contravened or failed to comply with the ethical standards, the matter shall be referred to the Supreme Court for decision and the provisions of section 235 paragraph three, paragraph four and paragraph six shall apply mutatis mutandis;






3.
if it is of the opinion that the accused is involved in the circumstances as accused and it is not the case under (2), the inquiry file shall be sent to the Attorney-General for instituting prosecution in the Supreme Court’s Criminal Division for Persons Holding Political Positions, and the provisions of section 235 paragraph three, paragraph four and paragraph five shall apply mutatis mutandis.





Part 5. State Audit Commission



Section 238


The State Audit Commission consists of seven commissioners appointed by the King upon the advice of the Senate from the persons selected by the selection committee.


The selected persons must be persons with evident integrity who have knowledge, expertise and experience related to the state audit, law, accounting, internal audit, public finance and other fields which are beneficial to the state audit, for not less than ten years.



Section 239


The State Audit Commissioners shall hold office for a term of seven years as from the date of appointment by the King, and shall serve for only one term.



Section 240


The State Audit Commission shall have the duties and powers as follows:







1.
to set State audit policy;






2.
to prescribe standard rules relating to State audit;






3.
to oversee the State audit compliance with (1) and (2) and the law on financial and fiscal discipline of the State;






4.
to render advice, suggestion or recommendation on the spending of State funds to be in accordance with the law on financial and fiscal discipline of the State, including suggestion to the State agencies to correct defects in the spending of State funds;






5.
to order an administrative penalty in the case of a violation of the law on financial and fiscal discipline of the State.




The proceedings under paragraph one shall be in accordance with the Organic Act on State Audit.


A person punished by an order under (5) may appeal to the Supreme Administrative Court within ninety days as from the date of receipt of the order. The Supreme Administrative Court shall, in its consideration, take into account the State audit policy and standard rules relating to the State audit under (1) and (2).



Section 241


There shall be one Auditor-General appointed by the King upon the advice of the Senate and nominated by the State Audit Commission.


The Auditor-General shall have the same qualifications and shall not be under any of the same prohibitions applicable to the State Audit Commissioner.


A person nominated for appointment as Auditor-General shall be approved by the Senate with the votes of not less than one-half of the total number of existing members of the Senate, and the provisions of section 204 paragraph one, paragraph two and paragraph four and section 205 shall also apply mutatis mutandis to the appointment of the Auditor General.


The selection, election and nomination of the Auditor-General shall be in accordance with the Organic Act on State Audit.



Section 242


The Auditor-General shall perform duties in a just and neutral manner, without any partiality in exercising discretion, and shall have duties and powers as follows:







1.
to audit State funds in accordance with the State audit policy and the standard rules related to State audit prescribed by the State Audit Commission, and in accordance with the law on financial and fiscal discipline of the State;






2.
to assess the outcomes and efficiency of the spending of funds by State agencies;






3.
to entrust officials to proceed under (1) and (2);






4.
to supervise and be responsible for the performance of duties of officials under (3).





Section 243


The Auditor-General shall be independent in performing duties, be accountable to the State Audit Commission, and be the highest superior official of the secretariat of the State Audit Commission.


The term of office, the vacation of office, and the performance of duties of the Auditor-General shall be in accordance with the Organic Act on State Audit.



Section 244


In the case where there is evidence to reasonably believe that the spending of State funds involves circumstances of corruption, or intentional performance of duties or exercise of powers which is contrary to the Constitution or laws, or may cause the election to not proceed in honest or just manner, and it is the case where the Auditor-General does not have the power to carry out any act, the Auditor-General shall notify the National Anti-Corruption Commission, the Election Commission or other relevant agencies, as the case may be, for information and to further proceed in accordance with its duties and powers.


In the proceedings of the National Anti-Corruption Commission, the Election Commission or other relevant agencies notified under paragraph one, it shall be deemed that the documents and evidence that have been examined or produced by the Auditor-General are an integral part of the inquiry file of the National Anti-Corruption Commission, the Election Commission or other agencies, as the case may be.



Section 245


For the purpose of ceasing or preventing the damage which may occur to State finance, the Auditor-General shall submit to the to the State Audit Commission to consider the result of the inspection of the act that is not in accordance with the law on financial and fiscal discipline of the State and may cause serious damage to State finance.


In the case where the State Audit Commission agrees with the result of the inspection, it shall consult with the Election Commission and the National Anti-Corruption Commission. If the joint meeting agrees with the result of the inspection, they shall jointly serve a notice in writing to the House of Representatives, the Senate and the Council of Ministers without delay, and the result of such inspection shall be disclosed to the public.



Part 6. National Human Rights Commission



Section 246


The National Human Rights Commission consists of seven commissioners appointed by the King upon the advice of the Senate from selected persons.


The selected persons must have knowledge and experience in the protection of rights and liberties of the people, and must be politically impartial with evident integrity.


The National Human Rights Commissioners shall hold office for a term of seven years as from the date of appointment by the King, and shall serve for only one term.


The qualifications, prohibitions, selection, and vacation of office of the National Human Rights Commission shall be in accordance with the Organic Act on National Human Rights Commission. However, the provisions on the selection shall also prescribe for the participation of representatives of private organisations relating to the human rights in the selection.



Section 247


The National Human Rights Commission shall have the duties and powers as follows:







1.
to examine and report the correct facts on violation of human rights in all cases without delay, and to suggest suitable measures or guidelines in order to prevent or redress human rights violation including the provision of remedy to the person affected by the violation of human rights to the relevant State agencies or private sector;






2.
to prepare a report on the result of evaluation of human rights situation of the country to submit to the National Assembly and the Council of Ministers, and to disseminate it to public;






3.
to render recommendation on measures or guideline for the promotion and protection of the human rights to the National Assembly, the Council of Ministers and relevant agencies, including the revision of any law, rule, regulation or order to conform to the principles of human rights;






4.
to explain and report the correct facts without delay when there is a report on human rights situation in Thailand which is incorrect or unfair;






5.
to promote awareness of the importance of human rights in every sector of the society;






6.
other duties and powers as provided by law.




Upon being informed of the report under (1) and (2) or the recommendation under (3), the Council of Ministers shall expeditiously make improvement and rectification as appropriate. If it is not possible or would take a certain period of time to proceed so, the Council of Ministers shall inform the reasons to the National Human Rights Commission without delay.


In the performance of duties, the National Human Rights Commission shall also take the happiness of Thai people and common interest of the country into consideration as important factor.



CHAPTER XIII. STATE ATTORNEY ORGAN



Section 248


The State Attorney Organ has the duties and powers as provided in the Constitution and laws.


State attorneys are independent in considering and making orders in cases and in performing duties expeditiously and justly and without any prejudice, and such act shall not be deemed an administrative order.


The personnel management, budgetary affairs and other acts of the State Attorney Organ shall be independent, with a specific system of salary and remuneration as may be appropriate. The personnel management in relation with State attorneys shall be carried out by the State Attorney Committee, which shall at least consist of the Chairperson who is not a State attorney and qualified members selected by State attorneys; at least two of such qualified members shall not be or have been State attorneys, as provided by law.


The law under paragraph three shall contain measures to prevent State attorneys from carrying out any act or holding any position which may cause the making of orders in cases or the performance of duties to be not in accordance with paragraph two, or may cause conflict of interest. In this regard, such measures shall be prescribed explicitly and be of general application without any delegation of power to consider the matters on case-by-case basis.



CHAPTER XIV. LOCAL ADMINISTRATION



Section 249


Subject to section 1, local administration shall be organised in accordance with the principle of self-government according to the will of the people in the locality, as per the procedure and form of local administrative organisations as provided by law.


In establishing a local administrative organisation in any form, due regard shall be had to the will of the people in the locality together with the capacity for self-government in respect of revenues, number and density of the population, as well as areas under its responsibility.



Section 250


A local administrative organisation has the duties and powers to regulate and provide public services and public activities for the benefits of the people in the locality, in accordance with the principle of sustainable development, and to promote and support the provision of education for the people in the locality, as provided by law.


Provision of any public services and public activities that should be the specific duty and power of each form of local administrative organisation or should be carried out mainly by a local administrative organisation, shall be as provided by law. The law shall be consistent with the revenues of the local administrative organisation under paragraph four. Such law shall at least contain provisions relating to mechanisms and processes for decentralisation of duties and powers as well as budget and personnel related thereto of the government sector to the local administrative organisation.


In providing any public service, or carrying out any public activity, which is within the duties and powers of a local administrative organisation, if joint operation with a private organisation or a State agency, or delegation of operation to a private organisation or a State agency will be more beneficial to the people in the locality than operation by that local administrative organisation, the local administrative organisation may operate jointly with or delegate the operation to a private organisation or a State agency.


The State shall undertake to ensure that local administrative organisations have revenues of their own by establishing an appropriate system of taxation and allocation of taxes, as well as promoting and developing means for earning revenues of local administrative organisations. In order to ensure the sufficient implementation of paragraph one, during the period in which the undertaking has not yet been possible, the State shall allocate budget to support local administrative organisations for the time being.


The law under paragraph one and the law relating to local administration shall provide for independence of local administrative organisations in respect of management, provision of public services, promotion and support of education, public finance, and for the supervision and monitoring of local administrative organisations which may be done only insofar as is necessary to protect the interests of the people in the locality or the interests of the country as a whole to prevent corruption and for the efficient spending of funds, while having regard to the suitability and difference of each form of local administrative organisations. Such laws shall also contain provisions on prevention of conflict of interest and prevention of interference to the performance of duties of local officials.



Section 251


The personnel management of local administrative organisations shall be as provided by law, provided that a merit system shall be adopted and due regard shall be had to suitability to and necessity of each locality and each form of local administrative organisation, and conformity of standards, with a view to enabling mutual development and personnel reassignment among local administrative organisations.



Section 252


Members of a local assembly shall be elected.


Local administrators shall be elected or shall be installed by the approval of a local assembly, or in the case of special form of local administrative organisation, may be by any other means, provided that due regard shall also be had to public participation, as provided by law.


The qualifications of persons having the right to vote and persons having the right to stand as a candidate in an election and rules and procedures on election of members of local assemblies and local administrators shall be as provided by law, provided that due regard shall also be had to the intent to prevent and suppress corruption in accordance with the directive principles provided in the Constitution.



Section 253


In the performance of work, local administrative organisations, local assemblies and local administrators shall disclose information and report the result of performance to the public, and shall also establish mechanisms to enable the participation of people in the locality, in accordance with the rules and procedures prescribed by law.



Section 254


Persons having the right to vote in a local administrative organisation have the right to sign a joint petition for introducing an ordinance or for removing a member of a local assembly or a local administrator in accordance with the rules, procedures and conditions prescribed by law.



CHAPTER XV. AMENDMENT TO THE CONSTITUTION



Section 255


An amendment to the Constitution which amounts to changing the democratic regime of government with the King as Head of State or changing the form of the State shall be prohibited.



Section 256


Subject to section 255, amendment to the Constitution may be made under the rules and procedures as follows:







1.
a motion for amendment must be proposed either by the Council of Ministers, or by Members of the House of Representatives comprising not less than one-fifth of the total numbers of existing Members of the House of Representatives, or by members of both Houses comprising not less than one-fifth of the total number of existing members thereof, or by not less than fifty thousand persons who have the right to vote as per the law on the public submission of a bill;






2.
a motion for amendment must be proposed in the form of a draft Constitution Amendment to the National Assembly, and the National Assembly shall consider it in three readings;






3.
voting in the first reading for adoption of principle shall be by roll call and open voting, and the amendment must be approved by the votes of not less than one-half of the total number of existing members of both Houses, provided that in this number, Senators comprising not less than one-third of the total number of existing members of the Senate must vote for approval;






4.
in the second reading for section-by-section deliberation, voting in the second reading shall be decided by a majority of votes, but in the case where the draft Constitution Amendment is proposed by the people, the persons signing the petition shall also be given opportunities to express their opinions;






5.
at the conclusion of the second reading, there shall be an interval of fifteen days after which the National Assembly shall proceed with its third reading;






6.
voting in the third and final reading shall be by roll call and open voting, and promulgation of the Constitution must be approved by the votes of more than one-half of the total number of the existing members of both Houses, provided that in this number, Members of the House of Representatives from political parties whose members do not hold the positions of Minister, President or Vice-President of the House of Representatives must vote for approval in the number of not less than twenty per cent of the total number of members of all such political parties combined, and Senators comprising not less than one-third of the total number of existing members of the Senate must vote for approval;






7.
after resolution of approval has been passed under (6), there shall be an interval of fifteen days after which the draft Constitution Amendment shall be presented to the King, and the provisions of section 81 shall apply mutatis mutandis;






8.
in the case where the draft Constitution Amendment is an amendment to Chapter I General Provisions, Chapter II The King or Chapter XV Amendment to the Constitution, or a matter relating to qualifications and prohibitions of persons holding the positions under this Constitution, or a matter relating to duties or powers of the Court or an Independent Organ, or a matter which renders the Court or an Independent Organ unable to act in accordance with its duties or powers, before proceeding in accordance with (7), a referendum shall be held in accordance with the law on referendum, and if the referendum result is to approve the draft Constitution Amendment, further proceedings shall then be taken in accordance with (7);






9.
before the Prime Minister reports to the King for signature pursuant to (7), Members of the House of Representatives, Senators or members of both Houses comprising not less than one-tenth of the total number of existing members of each House or of both Houses, as the case may be, have the right to sign a joint petition submitting their opinions to the President of the House in which they are members or the President of the National Assembly, as the case may be, that the draft Constitution Amendment under (7) is contrary to section 255 or is of the characteristic under (8). The President of the House who receives such petition shall submit the opinions to the Constitutional Court. The Constitutional Court shall render a decision within thirty days from the date the petition is received. While the petition is under consideration for decision by the Constitutional Court, the Prime Minister may not present such a draft Constitution Amendment to the King for signature.





CHAPTER XVI. NATIONAL REFORM



Section 257


National reform under this Chapter must be carried out to achieve the following objectives:







1.
the nation enjoys peace and order, unity and solidarity, sustainable development in accordance with the philosophy of sufficiency economy, and a balance between material and spiritual development;






2.
the society is peaceful and fair, and provides comparable opportunities to eliminate disparity;






3.
the people are happy, have good quality of life, and participate in development of the country and democratic regime of government with the King as Head of State.





Section 258


National reform in various areas shall be carried out to at least achieve the following results:







a.
Politics:









1.
ensuring that people have correct knowledge and understanding on the democratic regime of government with the King as Head of State, that people participate in the organisation of political activities as well as the scrutiny of exercise of State powers, that they are able to tolerate different bona fide political views, and that the people exercise the right to vote in an election and in a referendum independently and free from influence by any mean;






2.
ensuring that activities of political parties are organised in an open and transparent manner to enable political parties to develop into political institutions of the people who share a common political ideology, and have clear and concrete processes to ensure that members of the political party truly participate and are accountable for political activities and the selection of persons with knowledge, competence, integrity and good morality and ethics to be persons holding political positions;






3.
having a mechanism to determine accountability of a political party for promoting policies that have not been subjected to a thorough assessment of impact, cost effectiveness and risk;






4.
having a mechanism that requires persons holding political positions to perform duties with integrity and to be held accountable to the public in the performance of their duties;






5.
having a mechanism to resolve political conflicts by peaceful means in accordance with the democratic regime of government with the King as Head of State;






b.
Administration of State Affairs:









1.
ensuring that suitable technology is applied to the administration of State affairs and provision of public services for the benefit of the administration of State affairs and for the convenience of the people;






2.
integrating databases of all State agencies to provide a data system for the administration of State affairs and the provision of services to the people;






3.
improving and developing the structure and system for the management of State operations and manpower planning for the public sector to promptly respond to changes and new challenges, provided that the undertakings must be carried out in a manner compatible with the different missions of each State agency;






4.
improving and developing personnel management of the public sector with a view to incentivising persons genuinely having knowledge and competence to work in State agencies and to be able to attain career advancement in accordance with each person’s competence and achievements, be persons of integrity with courage to make decisions and act righteously while having more regard to public interest than to personal interest, and be creative persons capable of developing new innovations for the purpose of efficiency in the discharge of official functions and administration of State affairs, and having measures to protect personnel in the public sector from abuse of power by their superior officials;






5.
improving the procurement system of the public sector so as to be flexible, open and transparent with a mechanism to prevent corruption at every stage;






c.
Law:









1.
having a mechanism for revising laws, regulations, rules or bylaws in force prior to the date of the promulgation of this Constitution so as to be consistent with the principles under section 77, and to develop them to be in conformity with universal standards, by providing for the application of permit systems and committee systems only insofar as is necessary for flexibility in the performance of functions, with a clear responsible authority and without imposing undue burden on the people, to increase competitiveness of the country and to prevent dishonest acts and wrongful conducts;






2.
reforming the system of legal learning, instruction and education with a view to developing legal practitioners into well-informed persons who have a legal mindset and who adhere to the morality and ethics of lawyers;






3.
developing a legal database system of the State by using various technologies with a view to enabling the public to conveniently access legal information and to easily understand the substances of the laws;






4.
establishing a mechanism to give assistance to the people in the preparation and proposal of draft laws;






d.
Justice Process:









1.
ensuring that time limits for justice process at every stage are clearly specified so that justice is delivered to the people without delay, and that there is a mechanism to aid persons with insufficient means in having access to justice process, as well as the establishment of a mechanism for strict enforcement of law with a view to reducing disparity and injustice in society;






2.
improving the system of criminal inquiry by providing a proper check and balance between inquiry officials and State attorneys, by clearly specifying time limits for the performance of duties of all relevant officials so as to avoid the preclusion of action by prescription and to promote public trust in the performance of duties of inquiry officials and State attorneys in the course of criminal inquiry, as well as by requiring the use of forensic science in an inquiry and providing forensic science service through more than one agency which are independent of each other to ensure that the public has alternatives to such services for the proving of facts;






3.
promoting and developing the organisational culture of relevant organisations in the justice process with a view to facilitating convenient and expeditious justice for the people;






4.
enforcing laws efficiently by making appropriate amendments and revisions to the law relating to duties, powers and missions of police, and amending and revising the law relating to personnel management of police officials to secure efficiency, to guarantee that police officials receive appropriate remuneration, that appointment and transfer thereof are handled with fairness, and that the consideration of allowances and merits is done clearly in accordance with a merit system; in the consideration for appointment and transfer, regard must be had to seniority in combination with knowledge and competence in order that police officials can perform the duties independently, without being under the mandate of any person, efficiently, and with pride in the performance of their duties;






e.
Education:









1.
ensuring the commencement of care and development of young children prior to education under section 54 paragraph two with a view to developing their physical body, mind, discipline, emotion, society and intelligence in accordance with their age free of charge;






2.
completing the enactment of a law for the establishment of a fund under section 54 paragraph six within one year from the date of the promulgation of this Constitution;






3.
having a mechanism and a system for producing, screening and developing teaching professionals and instructors to engender a spiritual mindset of being a teacher, to possess genuine knowledge and competence, and to receive remunerations appropriate to their teaching competence and efficiency, as well as having a mechanism to promote a merit system in the personnel management of teaching professionals;






4.
improving learning and instruction at every level so that students are able to study according to their aptitudes, and improving the structure of relevant agencies with a view to uniformly achieving such a goal at both national level and local level;






f.
Economy:









1.
eliminating obstacles and promoting the competitiveness of the country in order that the nation and the people benefit from participation in various economic groups in a sustainable and resilient manner;






2.
establishing a mechanism to promote and support the application of creative ideas and modern technology in the economic development of the country;






3.
improving the taxation system with a view to promoting fairness, reducing disparity, increasing State revenues from various sources in an efficient manner, and improving the system for preparing and expending budgets to be efficient and effective;






4.
establishing a mechanism to promote cooperatives and business operators of all sizes to ensure their appropriate competitiveness and to promote social enterprises and environment-friendly enterprises, as well as establishing a mechanism to increase opportunities for employment and occupation of the people;






g.
Other Areas:









1.
having a water resource management system which is efficient, fair and sustainable, with due regard given to every dimension of water demand in combination with environmental and climate change;






2.
ensuring a fair distribution of land holding, as well as an examination of ownership and holding of land throughout the country with a view to systemically solving the problems of land ownership and possessory rights;






3.
establishing a system for managing and disposing solid waste in an efficient and environment-friendly manner, and for recovering such waste for use for other purposes;






4.
adjusting the health security system in order that the people are granted comparable rights and benefits from the management thereof and from access to quality and convenient service;






5.
establishing a primary health care system in which there are family physicians to care for the people in an appropriate proportion.





Section 259


Subject to section 260 and section 261, national reform under this Chapter shall be in accordance with the law on plans and processes for implementation of national reform, which must at least contain procedures for the preparation of plans, participation by the public and relevant agencies, processes for implementing national reform, the evaluation of results of implementation, and a time period for implementing every area of the national reform. Such law shall stipulate that the implementation of each area of reform shall commence within one year from the date of the promulgation of this Constitution, as well as stipulate the outcomes expected to be achieved within a period of five years.


The enactment of the law under paragraph one and the promulgation thereof shall be executed within one hundred and twenty days from the date of the promulgation of this Constitution.


While the law under paragraph one has not yet come into force, State agencies shall implement the reforms based upon their existing duties and powers for the time being.



Section 260


In the amendment to and revision of laws under section 258 d. justice process (4), there shall be one committee appointed by the Council of Ministers consisting of:







1.
a qualified member with evident knowledge, integrity and equity who has never been a police official, as the Chairperson;






2.
persons who are or were police officials, which must at least include the Commissioner-General of the Royal Thai Police, in the number prescribed by the Council of Ministers, as members;






3.
qualified members with evident knowledge, integrity and equity, and who have not been police officials, in the same number as the members under (2), as members;






4.
Permanent Secretary of the Ministry of Finance, Permanent Secretary of the Ministry of Interior, Permanent Secretary of the Ministry of Justice, Secretary-General of the Court of Justice and Attorney-General, as members.




The Committee under paragraph one shall complete its undertaking within one year from the date of the promulgation of this Constitution.


Upon the expiration of the time limit under paragraph two, if the amendment to and revision of such laws have not been completed, the appointment and transfer of police officials shall be carried out on the basis of seniority in accordance with the rules prescribed by the Council of Ministers and published in the Government Gazette.



Section 261


In respect of the reform under section 258 e. education, there shall be one independent committee appointed by the Council of Ministers to carry out studies and prepare relevant recommendations and draft laws for achieving the goal, and to present them to the Council of Ministers for implementation.


The Council of Ministers shall complete the appointment of the committee under paragraph one within sixty days from the date of the promulgation of this Constitution, and the Committee shall complete the studies and preparation of the recommendations and draft laws and present them to the Council of Ministers within two years from the date of appointment.



TRANSITORY PROVISIONS



Section 262


The Privy Council holding office on the date of the promulgation of this Constitution shall be the Privy Council under the provisions of this Constitution.



Section 263


Pending the formation of the House of Representatives and the Senate under this Constitution, the National Legislative Assembly established under the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) shall continue to act as the National Assembly, the House of Representatives and the Senate, and the Members of the National Legislative Assembly holding office on the day prior to the date of promulgation of this Constitution shall act as Members of the House of Representatives or Senators, respectively, under the provisions of this Constitution. The National Legislative Assembly and membership thereof shall terminate on the day prior to the date of convocation of the first sitting of the National Assembly after the general election held under this Constitution.


Apart from having the qualifications and not being under any of the prohibitions under the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014), members of the National Legislative Assembly must also have the qualifications, and must neither be under any of the prohibitions nor be subject to the grounds for termination of membership as provided for Members of the House of Representatives and Senators under this Constitution, as follows:







1.
section 98, except (3), (12), (13), (14) and (15);






2.
section 101, except:









a.
the case under (6) only in the part relevant to section 98, except (3), (12), (13), (14) and (15);






b.
the case under (7) only in the case where the member of the National Legislative Assembly is a State official acting in accordance with the duties and powers under the law or lawful order, and in the part relevant to section 184 (1);






3.
section 108, except a. qualifications (3) and (4) and b. prohibitions (1), (2) and (7); however, the case under (1) does not include the part relevant to section 98 (3) and (15).




Section 112 shall not apply to the holding of the position of Minister by a Member of the National Legislative Assembly.


The provisions of any law which prohibit a person from holding a political position shall not apply to the holding of a ministerial position under section 264, the position of a political official appointed for the purpose of the performance of duties of the Council of Ministers under section 264 or for the purpose of the performance of duties of the National Council for Peace and Order under section 265, or a member of the National Legislative Assembly under this section.


While the National Legislative Assembly is acting as the National Assembly, the House of Representatives and the Senate under paragraph one, the powers of the President of the National Assembly, President of the House of Representatives and President of the Senate under this Constitution or the law shall be the powers of the President of the National Assembly.


While the National Legislative Assembly is performing duties under paragraph one, if a position becomes vacant, the Head of the National Council for Peace and Order may report to the King for appointing a person who has the qualifications and is not under any of the prohibitions under paragraph two as a Member of the National Legislative Assembly.


In the first general election subsequent to the date of the promulgation of this Constitution, a Member of the National Legislative Assembly may not stand as a candidate for a Member of the House of Representatives, except by vacating office of the Member of the National Legislative Assembly within ninety days from the date of promulgation of this Constitution.



Section 264


The Council of Ministers administering State affairs on the day prior to the date of promulgation of this Constitution shall be the Council of Ministers under the provisions of this Constitution until the new Council of Ministers appointed subsequent to the first general election under this Constitution assumes its duties. The provisions in section 263 paragraph three shall apply to the holding of position of Minister mutatis mutandis.


Apart from having the qualifications and not being under any of the prohibitions under the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014), the Minister under paragraph one must not be under any of the prohibitions provided for a Minister under section 160, except (6) only in the part relevant to section 98 (12), (13), (14) and (15), and must vacate office pursuant to section 170, except for (3) and (4); however, in the case under (4), only in the part relating to section 98 (12), (13), (14) and (15), and except for section 170 (5) only in the part relating to the undertaking under section 184 (1).


An appointment of a Minister during the time period under paragraph one shall be carried out in accordance with the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) as amended by the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 1), B.E. 2558 (2015) and the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 2), B.E. 2559 (2016). However, the Minister must not be under any of the prohibitions under paragraph two.


The provisions in section 263 paragraph seven shall also apply to an application to stand as a candidate in an election of a Member of the House of Representatives of the Minister under paragraph one and paragraph three mutatis mutandis.



Section 265


The National Council for Peace and Order holding office on the day prior to the date of promulgation of this Constitution shall remain in office to perform duties until the new Council of Ministers appointed subsequent to the first general election under this Constitution takes office.


While performing the duties under paragraph one, the Head of the National Council for Peace and Order and the National Council for Peace and Order shall continue to have the duties and powers as provided in the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) as amended by the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 1), B.E. 2558 (2015) and the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 2), B.E. 2559 (2016); the provisions of the Constitution of the Kingdom of Thailand that pertain to the powers of the Head of the National Council for Peace and Order and the National Council for Peace and Order shall be deemed to remain in force.


The provisions in section 263 paragraph seven shall also apply to an application to stand as a candidate in an election of a Member of the House of Representatives of a person holding office in the National Council for Peace and Order mutatis mutandis.



Section 266


The National Reform Steering Assembly shall continue to perform duties for the time being to prepare recommendations relating to the steering of national reform until there is a law on plans and processes for the implementation of national reform enacted in accordance with section 259.


For the purpose of steering national reform, the Head of the National Council for Peace and Order may restructure or adjust work methods of the National Reform Steering Assembly so as to enhance the efficiency of national reform pursuant to Chapter XVI National Reform.


The provisions in section 263 paragraph seven shall also apply to an application to stand as a candidate in an election of a Member of the House of Representatives of a Member of the National Reform Steering Assembly mutatis mutandis.



Section 267


The Constitution Drafting Committee established under the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) as amended by the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 1), B.E. 2558 (2015) and the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 2), B.E. 2559 (2016) shall continue to perform duties in completing the preparation of the following organic law bills for submission to the National Legislative Assembly for further consideration and approval:







1.
Organic Act on Election of Members of the House of Representatives;






2.
Organic Act on Installation of Senators;






3.
Organic Act on Election Commission;






4.
Organic Act on Political Parties;






5.
Organic Act on Procedures of the Constitutional Court;






6.
Organic Act on Criminal Procedure for Persons Holding Political Positions;






7.
Organic Act on Ombudsmen;






8.
Organic Act on Anti-Corruption;






9.
Organic Act on State Audit;






10.
Organic Act on National Human Rights Commission.




In the undertaking under paragraph one, the Constitution Drafting Committee may prepare new drafts of such organic acts or amendments in order to be consistent with the provisions and intent of the Constitution with the aim of elimination of all forms of dishonest acts and wrongful conducts, and must complete the undertaking within two hundred and forty days from the date of promulgation of this Constitution. When the National Legislative Assembly has completed the consideration of the organic law bills under paragraph one, the Constitution Drafting Committee shall vacate office, but such vacation must not be later than the vacation of office of Members of the National Legislative Assembly under section 263.


For the purposes of performing the undertakings under paragraph one and paragraph two in an efficient and expeditious manner, the Constitution Drafting Committee may request the Head of the National Council for Peace and Order to appoint additional Members of the Constitution Drafting Committee. However, the total number of the members must not exceed thirty persons.


In considering the organic law bills under paragraph one, upon receiving an organic law bill from the Constitution Drafting Committee, the National Legislative Assembly must complete the consideration thereof within sixty days from the date on which each organic law bill is received. In the case where the National Legislative Assemble fails to complete the consideration of an organic law bill within such time period, it shall be deemed that the National Legislative Assembly approves the organic law bill as submitted by the Constitution Drafting Committee.


When the National Legislative Assembly has completed the consideration of an organic law bill, it shall submit that organic law bill to the Constitutional Court or the relevant Independent Organ and the Constitution Drafting Committee for consideration. If the Constitutional Court, or the relevant Independent Organ or the Constitution Drafting Committee is of the opinion that such organic law bill does not conform to the intent of the Constitution, it shall notify the President of the National Legislative Assembly within ten days from the date of receipt of that organic law bill. The National Legislative Assembly shall appoint one ad hoc committee consisting of eleven members, viz. the President of the Constitutional Court or the President of the relevant Independent Organ, five Members of the National Legislative Assembly and five Members of the Constitution Drafting Committee entrusted by the Constitution Drafting Committee. The committee shall consider the organic law bill and thereafter propose it to the National Legislative Assembly for approval within fifteen days from the date of appointment. If the National Legislative Assembly passes a resolution of disapproval by the votes of more than two-thirds of the total number of the existing Members of the National Legislative Assembly, that organic law bill shall lapse. In the case where the National Legislative Assembly passes a resolution with the votes not exceeding two-thirds thereof, it shall be deemed that the National Legislative Assembly has approved the draft as proposed by the ad hoc committee, and further proceedings under section 81 shall be taken.


For the purpose of eliminating conflicts of interest, Members of the Constitution Drafting Committee shall be prohibited from holding any political position for two years from the date of vacation of office under paragraph two.



Section 268


An election of Members of the House of Representatives under this Constitution shall be held and completed within one hundred and fifty days from the date the Organic Acts under section 267 (1), (2), (3) and (4) come into force.



Section 269


During the initial period, the Senate shall consist of two hundred and fifty members appointed by the King upon the advice of the National Council for Peace and Order. Selection and appointment shall conform to the following rules and procedures:







1.
There shall be one Senator Selection Committee consisting of not fewer than nine but not exceeding twelve persons, appointed by the National Council for Peace and Order from persons with knowledge and experience in various areas who are politically impartial, having the duties of nominating suitable persons for appointment as Senators. The nomination shall be in accordance with the following rules and procedures:









a.
The Election Commission shall select two hundred Senators pursuant to section 107 in accordance with the Organic Act on Installation of Senators. This shall be completed not less than fifteen days prior to the date of election of members of the House of Representatives under section 268. The Election Commission shall thereafter present the list of names to the National Council for Peace and Order.






b.
The Senator Selection Committee shall select no more than four hundred persons who have appropriate knowledge and competence deemed beneficial to the performance of duties of the Senate and national reform in accordance with the procedure prescribed by the Senator Selection Committee, and shall thereafter present the list of names to the National Council for Peace and Order. This shall be completed no later than the time period prescribed by (a).






c.
The National Council for Peace and Order shall select fifty persons selected under (a) from the list of names received from the Election Commission and select fifty alternates therefrom, with due and thorough consideration given to persons from different groups. The National Council for Peace and Order shall also select one hundred and ninety-four persons from the list of names received from the selection under (b) to be combined with the Permanent Secretary of the Ministry of Defence, the Supreme Commander, the Commander-in-Chief of the Royal Thai Army, the Commander-in-Chief of the Royal Thai Navy, the Commander-in-Chief of the Royal Thai Air Force and the Commissioner-General of the Royal Thai Police, totaling two hundred and fifty persons. In addition, the National Council for Peace and Order shall select fifty alternates from the list of names received from the selection under (b). These undertakings shall be completed within three days from the date on which the result of the election for members of the House of Representatives under section 268 is announced.






2.
The provisions of section 108 b. prohibitions (6) in the part relevant to the past holding of the position of Minister shall not apply to the persons holding the positions of Senator selected under (1) (b); and, section 108 b. prohibitions (2), section 184 (1) and section 185 shall not apply to the persons appointed to be ex officio Senators.






3.
The National Council for Peace and Order shall respectfully present the list of names of such two hundred and fifty persons selected under (1) (c) to the King for appointment, and the Head of the National Council for Peace and Order shall countersign the Royal Command.






4.
The term of the Senate under this section shall be five years from the date of appointment by the Royal Command. Membership of the Senate commences on the date of appointment by the Royal Command. If a position becomes vacant, the next person in sequential order in the alternate list under (1) (c) shall be elevated to be a Senator to fill the vacancy. The President of the Senate shall take action and countersign the Royal Command. An ex officio Senator shall also vacate office of Senator upon vacating from the position held at the time of appointment as a Senator, and proceedings shall be taken to appoint the person holding the position to be the ex officio Senator. A Senator appointed to fill the vacancy shall hold office for the remaining term of the Senate;






5.
While the Royal Command appointing a person from the alternate list as a Senator to fill the vacancy under (4) has not yet been issued, or in the case where there is no person left in the alternate list or there is no person holding office of ex officio Senator due to any reason, the Senate shall consist of the existing Senators.






6.
Upon expiration of the term of the Senate in accordance with (4), the proceedings for selection of Senators under section 107 shall be taken. The provisions in section 109 paragraph three shall apply mutatis mutandis.





Section 270


Apart from the duties and powers provided in the Constitution, the Senate under section 269 shall have the duty and power to monitor, recommend and accelerate national reform in order to achieve the objectives under Chapter XVI National Reform, and the preparation and implementation of the National Strategy. In this regard, the Council of Ministers shall report the progress of implementing the national reform plan to the National Assembly every three months.


The bill to be enacted for the implementation of Chapter XVI National Reform shall be submitted to and considered by the joint sitting of the National Assembly.


When the Council of Ministers deems any bill as a bill to be enacted for the implementation of Chapter XVI National Reform, it shall notify the President of the National Assembly and submit such bill thereto. In the case where the Council of Ministers does not notify that the bill is to be enacted for the implementation of Chapter XVI National Reform, if Members of the House of Representatives or Senators deem that such bill is a bill to be enacted for the implementation of Chapter XVI National Reform, the Members of the House of Representatives or Senators comprising not less than one-fifth of the members of each House may sign a joint petition to request the President of the National Assembly to make a decision thereon. Such petition must be submitted prior to the completion of consideration of that bill by the House of Representatives or the Senate, as the case may be.


Upon receiving the request under paragraph three, the President of the National Assembly shall present the matter to a joint committee consisting of the President of the Senate, as the Chairperson, and one Vice-President of the House of Representatives, the Leader of the Opposition in the House of Representatives, one representative from the Council of Ministers and one Chairperson of a standing committee elected by and from Chairpersons of all standing committees of the Senate, as members, to make a ruling thereon.


The ruling of the joint committee under paragraph four shall be made by a majority of votes, and shall be final. The President of the National Assembly shall proceed in accordance therewith.



Section 271


During the initial period within the term of the Senate under section 269, the consideration of a bill withheld by the Senate or the House of Representatives under section 137 (2) or (3) shall be done by a joint sitting of the National Assembly, if such bill relates to:







1.
amendment to penalties or elements of malfeasances in public office or in judicial office, or offences of officials in an organisation or agency of the State, if such amendment causes the offender to be exonerated from the offence or be excused from the penalty;






2.
a bill that the Senate has resolved, with a vote of not less than two-thirds of the total number of existing members, that such bill seriously affects the administration of justice.




The resolution of the joint sitting of the National Assembly for approval of the bill under paragraph one must be made by the votes of not less than two-thirds of the total number of existing members of the National Assembly.



Section 272


In the period of five years from the date of installation of the first National Assembly under this Constitution, an approval of a person suitable to be appointed as the Prime Minister shall be done in accordance with section 159, except for the consideration and approval under section 159 paragraph one, which shall be done by a joint sitting of the National Assembly, and the resolution approving the appointment of any person as the Prime Minister under section 159 paragraph three must be made by votes of more than one-half of the total number of existing members of both Houses.


During the time under paragraph one, if a Prime Minister cannot be appointed from the persons in the lists submitted by political parties under section 88 due to any reason, and members of both Houses comprising not less than one-half of the total number of existing members of both Houses submit a joint signed petition to the President of the National Assembly requesting the National Assembly to pass a resolution exempting the nomination of the Prime Minister from the persons in the lists submitted by political parties under section 88, in such case, the President of the National Assembly shall promptly convene a joint sitting of the National Assembly. In the case where the National Assembly passes a resolution approving the exemption with votes of not less than two-third of the total number of existing members of both Houses, the procedure under paragraph one shall be undertaken further, in respect of which the persons in the list submitted by political parties under section 88 may or may not be nominated.



Section 273


The judges of the Constitutional Court, the persons holding positions in Independent Organs and the Auditor-General who hold office on the day prior to the date of promulgation of this Constitution shall remain in office to perform duties. When the relevant Organic Acts prepared under section 267 have come into force, the continued holding of office shall be in accordance with such Organic Acts. In the absence of the Organic Acts prepared under section 267, the vacation of office of the judges of the Constitutional Court, the persons holding positions in Independent Organs and the Auditor-General shall be in accordance with the Constitution of the Kingdom of Thailand, B.E. 2550 (2007) and the relevant Organic Acts or laws.


The acts of the Constitutional Court or Independent Organs and the Auditor General shall be in accordance with the laws in force on the day prior to the date of promulgation of this Constitution, insofar as they are not contrary to or inconsistent with the provisions of this Constitution.


Pending the Organic Act on the Procedures of the Constitutional Court, the hearings and rendering of decisions of the Constitution Court shall be in accordance with the Rules of the Constitutional Court in force on the day prior to the date of promulgation of this Constitution, insofar as they are not contrary to or inconsistent with the provisions of this Constitution.



Section 274


The National Broadcasting and Telecommunications Commission under the Act on the Organisation for Frequency Allocations and Regulation of Radio Broadcasting, Television Broadcasting and Telecommunications Businesses, B.E. 2553 (2010) shall be the organisation under section 60 paragraph three. The Council of Ministers shall undertake to amend such Act to be in accordance with the provisions of this Constitution and propose such amendment to the National Legislative Assembly for consideration within one hundred and eighty days from the date of promulgation of this Constitution.



Section 275


The Council of Ministers shall undertake to complete the enactment of the law under section 65 paragraph two within one hundred and twenty days from the date of promulgation of this Constitution, and complete the preparation of the National Strategy within one year from the date on which such law comes into force.



Section 276


The Constitutional Court and Independent Organs shall undertake to formulate the ethical standards under section 219 within one year from the date of promulgation of this Constitution. If the undertaking has not been completed within such period of time, the judges of the Constitutional Court and the persons holding positions in Independent Organs shall vacate their office.


In the case where the judges of the Constitutional Court and the persons holding positions in Independent Organs vacate office under paragraph one, the period of one year under paragraph one shall commence from the date on which the newly appointed judges of the Constitutional Court and persons holding positions in Independent Organs assume office. The provisions in paragraph one shall apply to the newly appointed judges of the Constitutional Court and persons holding positions in Independent Organs mutatis mutandis.



Section 277


Apart from those specifically provided in this Constitution, the Council of Ministers shall propose the laws for implementing section 196, section 198 and section 248 paragraph three to the National Legislative Assembly within one year from the date of promulgation of this Constitution.


Pending the revision of or amendment to the laws for implementing section 196, section 198 and section 248 paragraph three, the Judicial Committee of the Courts of Justice, the Judicial Committee of the Administrative Courts and the State Attorney Committee existing on the day prior to the date of the promulgation of this Constitution shall act as the Judicial Committee of the Courts of Justice, the Judicial Committee of the Administrative Courts and the State Attorney Committee under section 196, section 198 and section 248 paragraph three, as the case may be, for the time being.


Pending the revision of or amendment to the laws for implementing section 248 paragraph four, a State Attorney shall be prohibited from holding a position of director in a State enterprise or other undertakings of the State of similar nature, or from holding any position in a partnership, a company or any other undertaking with objects for sharing profits or income, or being an advisor of a person holding a political position, or holding any other position of the same nature.



Section 278


The Council of Ministers shall undertake to ensure that the State agencies specified by the Council of Ministers complete the preparation of necessary draft laws under section 58, section 62 and section 63, and present them to the National Legislative Assembly within two hundred and forty days from the date of promulgation of this Constitution, and the National Legislative Assembly shall complete its consideration within sixty days from the date of receipt of such bill.


In the case where several agencies are involved, the Council of Ministers shall specify the period of time within which each agency must complete its undertaking in accordance with the necessity of each agency, provided that such period, in total, must not exceed the period of two hundred and forty days under paragraph one.


In the case where a State agency under paragraph one fails to complete its undertaking within the period of time under paragraph two, the Council of Ministers shall order the head of such State agency to vacate office.



Section 279


All announcements, orders and acts of the National Council for Peace and Order or of the Head of the National Council for Peace and Order which are in force on the day prior to the date of promulgation of this Constitution or will be issued under section 265 paragraph two, irrespective of their constitutional, legislative, executive or judicial force, as well as the performance of acts in compliance therewith shall be considered constitutional, lawful and effective under this Constitution. Repeal of or amendment to such announcements or orders shall be made in the form of an Act, except in the case of announcements or orders that, in nature, are the exercise of executive power, a repeal or amendment shall be made in the form of an order of the Prime Minister or a resolution of the Council of Ministers, as the case may be.


All matters recognised as constitutional and lawful by the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 (2014) as amended by the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 1), B.E. 2558 (2015) and the Constitution of the Kingdom of Thailand (Interim), B.E. 2557 Amendment (No. 2), B.E. 2559 (2016), including acts incidental thereto, shall be deemed constitutional and lawful.

